Exhibit 10.14
January 29, 2010

      Federal Reserve Bank of New York 33 Liberty Street New York, NY 10045-0001
Attention:
  Steven Manzari, Credit, Investment & Payment Risk
 
  Telecopy No.: (212) 720-6332
 
  James R. Hennessey, Legal Department
 
  Telecopy No.: (212) 720-7797

      AIG Funding, Inc., as Lender 72 Wall Street, 10th Floor New York, NY 10005
Attention:
  Neil Friedman
 
  Telecopy No.: (212) 363-7176

AMENDMENT NO. 2 TO SCHEDULES OF CERTAIN LOAN DOCUMENTS
     Reference is made to that certain (i) Credit Agreement dated as of
October 13, 2009 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), among International Lease Finance Corporation, a
California corporation (the “Parent Borrower”), States Aircraft, Inc., a
California corporation (the “U.S. Subsidiary Borrower”), Shrewsbury Aircraft
Leasing Limited, a private limited liability company incorporated under the laws
of Ireland with registration number 475896 (the “Irish Subsidiary Borrower” and
together with the Parent Borrower and the U.S. Subsidiary Borrower, the
“Borrowers”), Top Aircraft, Inc., a California corporation (“Holdings”), ILFC
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland with registration number 20936 (“ILFC Ireland”), ILFC France S.a.r.l,
a société à responsabilité limitée incorporated under the laws of France (“ILFC
France”), ILFC Labuan Ltd., a Labuan private limited liability company
incorporated under the Offshore Companies Act 1990 of Malaysia (“ILFC Labuan”
and together with ILFC Ireland and ILFC France, the “Initial Intermediate
Lessees”), ILFC Cayman Limited, an exempted company incorporated under the laws
of the Cayman Islands (“ILFC Cayman”), ILFC ARUBA A.V.V., an exempt corporation
incorporated under the laws of Aruba (“ILFC Aruba”), ILFC (BERMUDA) III, LTD., a
company incorporated under the laws of Bermuda (“ILFC Bermuda” and together with
ILFC Cayman and ILFC Aruba, the “Additional Intermediate Lessees”), AIG Funding,
Inc., a Delaware corporation (the “Lender”), and Wells Fargo Bank Northwest,
National Association, a national banking association (“Wells Fargo”), as
Security Trustee, (ii) Amended and Restated Credit Agreement dated as of
October 13, 2009 (as amended, restated or otherwise modified

 



--------------------------------------------------------------------------------



 



from time to time, the “Amended and Restated Credit Agreement” and, together
with the Credit Agreement, the “Credit Agreements”), among the Borrowers,
Holdings, the Initial Intermediate Lessees, the Additional Intermediate Lessees,
the Lender, and Wells Fargo, as Security Trustee, and (iii) the Aircraft
Mortgage and Security Agreement dated as of October 13, 2009 (as amended,
restated or otherwise modified from time to time, the “Security Agreement”), by
the Borrowers, Holdings, the Initial Intermediate Lessees, and the Additional
Intermediate Lessees in favor of the Security Trustees.
     The parties hereto have agreed that the Parent Borrower may remove a
certain Pool Aircraft (the “Removed Aircraft”) from the Designated Pool and
provide a Non-Pool Aircraft of reasonably equivalent appraised value and
otherwise acceptable to the Required Persons in substitution for the Removed
Aircraft (the “Substitution”). The parties hereto agree that the Substitution
shall be effective as of the date hereof and that the schedules to the Credit
Agreements and the Mortgage shall be amended as follows:
     (a) Schedule I of the Mortgage is hereby replaced in its entirety with
Schedule A attached hereto;
     (b) Schedule 3.19(c) of the Credit Agreement is hereby replaced in its
entirety with Schedule B attached hereto;
     (c) Schedule 3.19(d) of the Credit Agreement is hereby replaced in its
entirety with Schedule C attached hereto;
     (d) Schedule 3.19(c) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule D attached hereto; and
     (e) Schedule 3.19(d) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule E attached hereto.
[signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Schedules of Certain Loan Documents to be duly executed by their respective
authorized officers as of the day and year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Senior Vice President & Treasurer   

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Director   

 



--------------------------------------------------------------------------------



 



                 
 
                SIGNED SEALED AND DELIVERED by
SHREWSBURY AIRCRAFT LEASING LIMITED
by its duly appointed attorney in the presence of:   SHREWSBURY AIRCRAFT LEASING
LIMITED    
 
               
 
      By:   /s/ Niall C. Sommerville    
 
               
By:
  /s/ Maeved Reilly       Name: Niall C. Sommerville    
 
               
 
  Name: Maeved Reilly       Title: Director    
 
  Address: 30 North Wall Quay,            
 
  Dublin, 1. Ireland            
 
  Occupation: Administrator            

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:   Director     

 



--------------------------------------------------------------------------------



 



            AIG FUNDING, INC.
      By:   /s/ Robert A. Gender         Name:   Robert A. Gender       
Title:   President     

 



--------------------------------------------------------------------------------



 



            FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Michael J. Alix         Name:   Michael J. Alix        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



           
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not
in its individual capacity but solely as the First Lien Security Trustee, the
Second Lien Security Trustee, the Third Lien Security Trustee and the Fourth
Lien Security Trustee
      By:   /s/ Michael Arsenault         Name:   Michael Arsenault       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

Schedule A
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                  Airframe         Airframe   Manufacturer and       Engine
Manufacturer and MSN   Model   Engine MSNs   Model
751
  Airbus A330-200   41387, 41388   Rolls-Royce TRENT
772B-60
807
  Airbus A330-200   41425, 41426   Rolls-Royce TRENT
772B-60
906
  Airbus A330-200   41514, 41515   Rolls-Royce TRENT
772B-60
1917
  Airbus A320-200   V11389, V11391   IAE V2527-A5
2149
  Airbus A320-200   V11601, V11609   IAE V2527-A5
2158
  Airbus A320-200   575738, 575739   CFM56-5B4/P
2166
  Airbus A320-200   575761, 575762   CFM56-5B4/P
2171
  Airbus A320-200   575770, 575771   CFM56-5B4/P
2182
  Airbus A320-200   575784, 575785   CFM56-5B4/P
2191
  Airbus A320-200   575796, 575797   CFM56-5B4/P
2193
  Airbus A320-200   V11658, V11662   IAE V2527-A5
2199
  Airbus A320-200   575803, 575804   CFM56-5B4/P
2206
  Airbus A320-200   575812, 575813   CFM56-5B4/P
2278
  Airbus A320-200   575899, 577106   CFM56-5B4/P
2349
  Airbus A320-200   577165, 577166   CFM56-5B4/P
2371
  Airbus A319-100   V11835, V11836   IAE V2524-A5
2396
  Airbus A319-100   V11860, V11862   IAE V2524-A5
2406
  Airbus A319-100   577206, 577210   CFM56-5B5/P
2408
  Airbus A319-100   V11865, V11866   IAE V2524-A5
2422
  Airbus A320-200   V11903, V11916   IAE V2527-A5
2424
  Airbus A319-100   V11886, V11888   IAE V2524-A5
2426
  Airbus A319-100   V11890, V11892   IAE V2524-A5
2430
  Airbus A320-200   V11919, V11922   IAE V2527-A5
2433
  Airbus A319-100   V11893, V11896   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe         Airframe   Manufacturer and       Engine
Manufacturer and MSN   Model   Engine MSNs   Model
2435
  Airbus A319-100   V11895, V11902   IAE V2524-A5
2448
  Airbus A319-100   577242, 577248   CFM56-5B5/P
2458
  Airbus A319-100   V11927, V11930   IAE V2524-A5
2470
  Airbus A319-100   V11942, V11946   IAE V2524-A5
2473
  Airbus A319-100   V11950, V11963   IAE V2524-A5
2476
  Airbus A321-200   V11929, V11931   IAE V2533-A5
2485
  Airbus A319-100   V11952, V11965   IAE V2524-A5
2490
  Airbus A319-100   V11960, V11971   IAE V2524-A5
2505
  Airbus A319-100   V11989, V11991   IAE V2524-A5
2542
  Airbus A320-200   577371, 577372   CFM56-5B4/P
2574
  Airbus A319-100   V12063, V12067   IAE V2524-A5
2579
  Airbus A319-100   V12054, V12056   IAE V2524-A5
2590
  Airbus A321-200   V12070, V12072   IAE V2533-A5
2667
  Airbus A319-100   V12161, V12163   IAE V2524-A5
2673
  Airbus A319-100   V12204, V12239   IAE V2524-A5
2679
  Airbus A319-100   V12199, V12207   IAE V2524-A5
2698
  Airbus A319-100   V12196, V12205   IAE V2524-A5
2704
  Airbus A319-100   V12230, V12232   IAE V2524-A5
2708
  Airbus A320-200   577506, 577507   CFM56-5B4/P
2711
  Airbus A319-100   V12218, V12225   IAE V2524-A5
2723
  Airbus A319-100   V12244, V12246   IAE V2524-A5
2731
  Airbus A320-200   V12223, V12227   IAE V2527-A5
2741
  Airbus A321-200   V12273, V12275   IAE V2533-A5
2743
  Airbus A320-200   577543, 577544   CFM56-5B4/P
2759
  Airbus A321-200   V12291, V12293   IAE V2533-A5
2767
  Airbus A321-200   V12302, V12304   IAE V2533-A5
2770
  Airbus A320-200   577587, 577590   CFM56-5B4/P
2809
  Airbus A321-200   V12323, V12325   IAE V2533-A5
2815
  Airbus A319-100   V12310, V12320   IAE V2524-A5
2899
  Airbus A320-200   577752, 577753   CFM56-5B4/P

 



--------------------------------------------------------------------------------



 



                  Airframe         Airframe   Manufacturer and       Engine
Manufacturer and MSN   Model   Engine MSNs   Model
2901
  Airbus A319-100   V12403, V12405   IAE V2524-A5
2922
  Airbus A320-200   V12408, V12410   IAE V2527-A5
2936
  Airbus A321-200   V12418, V12430   IAE V2533-A5
2940
  Airbus A319-100   V12444, V12453   IAE V2524-A5
2948
  Airbus A319-100   V12450, V12485   IAE V2524-A5
2969
  Airbus A319-100   V12452, V12469   IAE V2524-A5
2978
  Airbus A319-100   V12474, V12478   IAE V2524-A5
2983
  Airbus A319-100   V12482, V12484   IAE V2524-A5
3007
  Airbus A319-100   V12458, V12496   IAE V2524-A5
3012
  Airbus A320-200   V12480, V12489   IAE V2527-A5
3017
  Airbus A319-100   V12506, V12512   IAE V2524-A5
3020
  Airbus A319-100   V12527, V12531   IAE V2524-A5
3026
  Airbus A319-100   V12518, V12537   IAE V2524-A5
3067
  Airbus A321-200   V12542, V12548   IAE V2533-A5
3075
  Airbus A321-200   V12558, V12560   IAE V2533-A5
3089
  Airbus A320-200   V12567, V12569   IAE V2527-A5
3105
  Airbus A320-200   V12573, V12575   IAE V2527-A5
3112
  Airbus A321-200   V12593, V12609   IAE V2533-A5
3114
  Airbus A319-100   V12588, V12595   IAE V2527M-A5
3116
  Airbus A319-100   V12583, V12590   IAE V2527M-A5
3120
  Airbus A321-200   V12601, V12603   IAE V2533-A5
3123
  Airbus A320-200   697250, 697251   CFM56-5B4/P
3124
  Airbus A319-100   V12600, V12630   IAE V2527M-A5
3129
  Airbus A320-200   697254, 697256   CFM56-5B4/P
3131
  Airbus A320-200   697246, 697265   CFM56-5B4/P
3144
  Airbus A319-100   V12626, V12628   IAE V2524-A5
3153
  Airbus A320-200   697294, 697296   CFM56-5B4/P
3165
  Airbus A319-100   V12607, V12632   IAE V2524-A5
3258
  Airbus A319-100   V12709, V12734   IAE V2524-A5
3269
  Airbus A319-100   V12717, V12720   IAE V2524-A5

 



--------------------------------------------------------------------------------



 



                  Airframe         Airframe   Manufacturer and       Engine
Manufacturer and MSN   Model   Engine MSNs   Model
3270
  Airbus A320-200   V12721, V12725   IAE V2527-A5
3311
  Airbus A319-100   V12780, V12782   IAE V2524-A5
3342
  Airbus A319-100   V12789, V12791   IAE V2524-A5
3366
  Airbus A320-200   697586, 697588   CFM56-5B4/3
3440
  Airbus A320-200   697677, 697681   CFM56-5B4/3
3444
  Airbus A320-200   697679, 697683   CFM56-5B4/3
3456
  Airbus A320-200   697764, 697765   CFM56-5B4/3
3463
  Airbus A319-100   V12891, V12893   IAE V2524-A5
3476
  Airbus A320-200   697718, 697724   CFM56-5B4/3
3491
  Airbus A319-100   V12908, V12912   IAE V2524-A5
3501
  Airbus A320-200   697766, 697779   CFM56-5B4/3
3590
  Airbus A319-100   V13000, V13002   IAE V2524-A5
3599
  Airbus A320-200   697903, 697904   CFM56-5B4/3
29356
  Boeing 737-700   892110, 892112   CFM56-7B22
29357
  Boeing 737-700   892238, 893236   CFM56-7B24
29358
  Boeing 737-700   892276, 892279   CFM56-7B24
29361
  Boeing 737-700   892350, 893348   CFM56-7B24
29362
  Boeing 737-700   893383, 893384   CFM56-7B24
29364
  Boeing 737-700   892611, 892612   CFM56-7B24
29365
  Boeing 737-700   892644, 892649   CFM56-7B24
29366
  Boeing 737-700   892720, 893709   CFM56-7B24
29367
  Boeing 737-700   892774, 892775   CFM56-7B24
29368
  Boeing 737-800   892801, 892802   CFM56-7B26
29369
  Boeing 737-800   892857, 893860   CFM56-7B26
29370
  Boeing 737-700   894369, 894370   CFM56-7B24
29371
  Boeing 737-700   894201, 894224   CFM56-7B24
29372
  Boeing 737-700   894345, 894357   CFM56-7B24
29373
  Boeing 737-800   894437, 894438   CFM56-7B26
29374
  Boeing 737-800   894504, 894505   CFM56-7B26
30038
  Boeing 737-700   892147, 893142   CFM56-7B22

 



--------------------------------------------------------------------------------



 



                  Airframe         Airframe   Manufacturer and       Engine
Manufacturer and MSN   Model   Engine MSNs   Model
30660
  Boeing 737-800   890461, 890462   CFM56-7B27/B1
30666
  Boeing 737-800   890740, 890741   CFM56-7B26
30670
  Boeing 737-800   890786, 890787   CFM56-7B26
30673
  Boeing 737-800   890824, 890826   CFM56-7B27/B1
30679
  Boeing 737-800   890621, 890622   CFM56-7B27/B1
30680
  Boeing 737-800   890618, 890619   CFM56-7B26
30681
  Boeing 737-800   892286, 892287   CFM56-7B26
30682
  Boeing 737-800   892314, 893316   CFM56-7B26
30683
  Boeing 737-800   892306, 892307   CFM56-7B27
30685
  Boeing 737-800   892543, 892544   CFM56-7B26
30686
  Boeing 737-800   892360, 892364   CFM56-7B26
30690
  Boeing 737-800   890644, 891637   CFM56-7B26
30691
  Boeing 737-800   892363, 893365   CFM56-7B26
30692
  Boeing 737-800   890634, 891633   CFM56-7B26
30693
  Boeing 737-800   890660, 891655   CFM56-7B26
30694
  Boeing 737-800   892693, 892694   CFM56-7B26
30695
  Boeing 737-800   892758, 892761   CFM56-7B26
30696
  Boeing 737-800   892763, 892764   CFM56-7B26
30697
  Boeing 737-800   892811, 892812   CFM56-7B26
30698
  Boeing 737-800   892803, 892804   CFM56-7B26
30699
  Boeing 737-800   892847, 892848   CFM56-7B26
30700
  Boeing 737-800   892864, 892865   CFM56-7B26
30701
  Boeing 737-800   892871, 892872   CFM56-7B26
30702
  Boeing 737-800   892882, 892883   CFM56-7B26
30703
  Boeing 737-800   892905, 892906   CFM56-7B26
30704
  Boeing 737-800   892948, 892949   CFM56-7B26
30705
  Boeing 737-800   892983, 892985   CFM56-7B26
30708
  Boeing 737-800   894263, 894264   CFM56-7B26
30709
  Boeing 737-800   892897, 892904   CFM56-7B26
30711
  Boeing 737-800   894412, 894413   CFM56-7B26

 



--------------------------------------------------------------------------------



 



                  Airframe         Airframe   Manufacturer and       Engine
Manufacturer and MSN   Model   Engine MSNs   Model
30715
  Boeing 737-800   894560, 894561   CFM56-7B26
30716
  Boeing 737-800   894514, 894515   CFM56-7B26
30718
  Boeing 737-800   894607, 894608   CFM56-7B26
30723
  Boeing 737-800   894656, 894675   CFM56-7B26/3
30725
  Boeing 737-800   894691, 894692   CFM56-7B26/3
30728
  Boeing 737-800   894883, 894911   CFM56-7B26/3
30733
  Boeing 737-800   896143, 896144   CFM56-7B27/3
32706
  Boeing 777-300ER   906139, 906140   GE90-115BG01
32707
  Boeing 777-300ER   906170, 906175   GE90-115BG02
32708
  Boeing 777-300ER   906171, 906172   GE90-115BG01
32709
  Boeing 777-300ER   906197, 906199   GE90-115BG02
32710
  Boeing 777-300ER   906212, 906214   GE90-115BG02
32713
  Boeing 777-300ER   906300, 906301   GE90-115BG02
32714
  Boeing 777-300ER   906321, 906322   GE90-115BG02
32715
  Boeing 777-300ER   906230, 906232   GE90-115BG02
32718
  Boeing 777-200ER   900475, 900476   GE90-94B
32719
  Boeing 777-200ER   900481, 900482   GE90-94B
32728
  Boeing 777-300ER   906237, 906250   GE90-115BG02
32729
  Boeing 777-300ER   906285, 906286   GE90-115BG02
32730
  Boeing 777-300ER   906235, 906236   GE90-115BG02
32799
  Boeing 737-800   890756, 890757   CFM56-7B26
32800
  Boeing 737-800   892325, 892326   CFM56-7B26
32801
  Boeing 737-800   892300, 892301   CFM56-7B26
32802
  Boeing 737-800   892404, 892405   CFM56-7B26
32842
  Boeing 737-700   893601, 893602   CFM56-7B22
33006
  Boeing 737-800   892944, 892945   CFM56-7B26
33007
  Boeing 737-800   892951, 892954   CFM56-7B26
33008
  Boeing 737-700   892399, 893389   CFM56-7B24
33009
  Boeing 737-700   892413, 892414   CFM56-7B24
33501
  Boeing 777-300ER   906148, 906149   GE90-115BG01

 



--------------------------------------------------------------------------------



 



                  Airframe             Manufacturer and       Engine
Manufacturer and Airframe MSN   Model   Engine MSNs   Model
33793
  Boeing 737-700   892172, 893136   CFM56-7B22
35271
  Boeing 737-800   896375, 896378   CFM56-7B26/3
35273
  Boeing 737-800   896401, 897371   CFM56-7B26/3
35281
  Boeing 737-800   896729, 896730   CFM56-7B26/3
35289
  Boeing 737-800   802135, 802136   CFM56-7B26/3

                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine MSN   Engine MSN   Engine  
Engine MSN   Model   Model   1   2   MSN 3   MSN 4
3614
  Airbus A319-100   IAE V2524-A5   V13014   V13016        
3484
  Airbus A320-200   IAE V2527-A5   V12913   V12918        
3519
  Airbus A320-200   IAE V2527-A5   V12949   V12953        
30658
  Boeing B737-800   CFM56-7B26   890450   890451        
30665
  Boeing B737-800   CFM56-7B26   890690   890691        
32798
  Boeing B737-800   CFM56-7B26   890765   890766        
1884
  Airbus A319-100   CFM56-5B6/P   575514   575515        
1901
  Airbus A319-100   CFM56-5B6/P   575532   575533        
529
  Airbus A330-200   Rolls Royce TRENT 772B-60   41255   41258        
3446
  Airbus A320-200   CFM56-5B4/3   697693   697695        
3473
  Airbus A320-200   CFM56-5B4/3   697697   697721        
3490
  Airbus A320-200   CFM56-5B4/3   697750   697751        
3494
  Airbus A320-200   CFM56-5B4/3   697758   697759        
1874
  Airbus A320-200   CFM56-5B4/P   575483   575487        
35298
  Boeing B777-300ER   GE90-115BG02   906315   906316        
35784
  Boeing B777-300ER   GE90-115BG02   906641   906642        
3361
  Airbus A320-200   CFM56-5B4/3   697512   697591        
3396
  Airbus A320-200   CFM56-5B4/3   697619   697620        
3425
  Airbus A320-200   CFM56-5B4/3   697655   697660        
3475
  Airbus A320-200   CFM56-5B4/3   697727   697731        
505
  Airbus A330-200   Rolls Royce TRENT 772B-60   41239   41240        
526
  Airbus A330-200   Rolls Royce TRENT 772B-60   41257   41259        
30654
  Boeing B737-800   CFM56-7B27   890387   890388        
30671
  Boeing B737-800   CFM56-7B27   890411   890413        
32796
  Boeing B737-800   CFM56-7B27   890337   890338        
33699
  Boeing B737-800   CFM56-7B27   890398   891414        
2124
  Airbus A319-100   CFM56-5B6/2P   575927   575928        
1913
  Airbus A320-200   CFM56-5B4/2P   575913   575914        
2065
  Airbus A320-200   CFM56-5B4/2P   575919   575922        
1978
  Airbus A321-200   CFM56-5B3/2P   575920   575921        
2208
  Airbus A321-200   CFM56-5B3/2P   575929   575930        
2213
  Airbus A319-100   CFM56-5B7/P   575799   575801        
2228
  Airbus A319-100   CFM56-5B7/P   575815   575816        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine MSN   Engine MSN   Engine  
Engine MSN   Model   Model   1   2   MSN 3   MSN 4
2279
  Airbus A319-100   CFM56-5B7/P   575885   575888        
3065
  Airbus A319-100   CFM56-5B7/P   697182   697183        
1924
  Airbus A320-200   CFM56-5B4/P   575534   575535        
1949
  Airbus A320-200   CFM56-5B4/P   575554   575555        
2705
  Airbus A320-200   CFM56-5B4/P   577504   577505        
2721
  Airbus A320-200   CFM56-5B4/P   577526   577530        
3051
  Airbus A321-200   CFM56-5B3/P   697174   697175        
3098
  Airbus A321-200   CFM56-5B3/P   697241   697249        
3441
  Airbus A321-200   CFM56-5B3/3   697456   697685        
3401
  Airbus A321-200   CFM56-5B3/3   697629   697672        
3419
  Airbus A321-200   CFM56-5B3/3   697663   697669        
3372
  Airbus A321-200   CFM56-5B3/3   697515   697607        
3399
  Airbus A321-200   CFM56-5B3/3   697634   697635        
503
  Airbus A330-200   CF6-80E1-A3   811201   811202        
519
  Airbus A330-200   CF6-80E1-A3   811218   811219        
584
  Airbus A330-200   CF6-80E1-A3   811248   811249        
635
  Airbus A330-200   Rolls Royce TRENT 772B-60   41308   41309        
32868
  Boeing B747-400   CF6-80C2-B1F   706539   706540   706541   706542
35279
  Boeing B737-800   CFM56-7B26/3   896551   896552        
32869
  Boeing B747-400   CF6-80C2-B1F   706551   706552   706553   706554
32871
  Boeing B747-400   CF6-80C2-B1F   706623   706624   706625   706626
32870
  Boeing B747-400ERF   CF6-80C2-B5F   706627   706628   706629   706630
32867
  Boeing B747-400ERF   CF6-80C2-B5F   706514   706515   706516   706517
29402
  Boeing B777-200ER   Pratt & Whitney PW4090   P222225   P222226        
35782
  Boeing B777-300ER   GE90-115BG02   906603   906607        
35783
  Boeing B777-300ER   GE90-115BG02   906621   906622        
32723
  Boeing B777-300ER   GE90-115BG01   906108   906109        
32724
  Boeing B777-300ER   GE90-115BG01   906112   906113        
32850
  Boeing B777-300ER   GE90-115BG01   906129   906130        
32852
  Boeing B777-300ER   GE90-115BG01   906143   906144        
32725
  Boeing B777-300ER   GE90-115BG01   906134   906137        
32711
  Boeing B777-300ER   GE90-115BG01   906131   906132        
35297
  Boeing B777-300ER   GE90-115BG02   906377   906378        
739
  Airbus A330-200   Pratt & Whitney PW4168A   P733595   P733596        
911
  Airbus A330-200   Pratt & Whitney PW4168A   P733657   P733658        
3033
  Airbus A320-200   IAE V2527-A5   V12523   V12525        
3066
  Airbus A320-200   IAE V2527-A5   V12538   V12553        
3074
  Airbus A320-200   IAE V2527-A5   V12546   V12555        
3462
  Airbus A321-200   IAE V2533-A5   V12902   V12904        
3527
  Airbus A321-200   IAE V2533-A5   V12923   V12946        
679
  Airbus A330-300   Rolls Royce TRENT 772-60   41340   41341        
581
  Airbus A330-300   Rolls Royce TRENT 772B-60   41188   41288        
692
  Airbus A330-300   Rolls Royce TRENT 772B-60   41348   41349        
716
  Airbus A330-300   Rolls Royce TRENT 772B-60   41357   41358        
741
  Airbus A330-300   Rolls Royce TRENT 772B-60   41380   41381        
786
  Airbus A330-300   Rolls Royce TRENT 772B-60   41417   41418        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine MSN   Engine MSN   Engine  
Engine MSN   Model   Model   1   2   MSN 3   MSN 4
35274
  Boeing B737-800   CFM56-7B24/3   896420   897396        
35276
  Boeing B737-800   CFM56-7B24/3   896513   896514        
35285
  Boeing B737-800   CFM56-7B24/3   896958   896961        
34432
  Boeing B777-300ER   GE90-115BG04   906373   906382        
35299
  Boeing B777-300ER   GE90-115BG04   906354   906381        
35300
  Boeing B777-300ER   GE90-115BG02   906432   906433        
35301
  Boeing B777-300ER   GE90-115BG04   906474   906475        
30037
  Boeing B737-700   CFM56-7B24   890719   890720        
30727
  Boeing B737-700   CFM56-7B22   888675   888679        
30033
  Boeing B737-800   CFM56-7B27/B1   888587   888741        
30643
  Boeing B737-800   CFM56-7B27/B1   888844   888902        
822
  Airbus A330-200   Pratt & Whitney PW4168A   P733621   P733622        
3428
  Airbus A319-100   IAE V2524-A5   V12867   V12871        
3685
  Airbus A319-100   IAE V2524-A5   V13066   V13068        
2793
  Airbus A321-200   IAE V2533-A5   V12305   V12307        
3458
  Airbus A321-200   IAE V2533-A5   V12892   V12894        
3522
  Airbus A321-200   IAE V2533-A5   V12931   V12933        
2113
  Airbus A319-100   CFM56-5B5/P   575724   575725        
2122
  Airbus A319-100   CFM56-5B5/P   575732   575740        
2186
  Airbus A319-100   CFM56-5B5/P   575765   575769        
2332
  Airbus A319-100   CFM56-5B5/P   577137   577138        
2382
  Airbus A319-100   CFM56-5B5/P   577172   577184        
2142
  Airbus A320-200   CFM56-5B4/P   575701   575703        
2189
  Airbus A320-200   CFM56-5B4/P   575790   575792        
2291
  Airbus A320-200   CFM56-5B4/P   577104   577114        
2665
  Airbus A320-200   CFM56-5B4/P   577469   577470        
3056
  Airbus A320-200   CFM56-5B4/P   697159   697160        
2768
  Airbus A320-200   CFM56-5B4/P   577580   577581        
3068
  Airbus A320-200   CFM56-5B4/P   697157   697158        
811
  Airbus A330-200   CF6-80E1-A3   811404   811406        
29399
  Boeing B777-200ER   GE90-94B   900459   900461        
32720
  Boeing B777-200ER   GE90-94B   900478   900480        
32721
  Boeing B777-200ER   GE90-94B   900499   900500        
35295
  Boeing B777-200ER   GE90-94B   900491   900492        
2085
  Airbus A320-200   IAE V2527-A5   V11524   V11531        
2173
  Airbus A320-200   IAE V2527-A5   V11634   V11636        
2594
  Airbus A320-200   IAE V2527-A5   V12087   V12089        
29401
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51485   51486        
29403
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51504   51508        
29404
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51477   51478        
32712
  Boeing B777-200ER   Rolls Royce TRENT 895-17   51489   51490        
30649
  Boeing B737-700   CFM56-7B24   888772   888779        
30652
  Boeing B737-800   CFM56-7B26   889705   889706        
30721
  Boeing B737-800   CFM56-7B26/3   894612   894618        
35272
  Boeing B737-800   CFM56-7B26/3   896356   896357        
35284
  Boeing B737-800   CFM56-7B26/3   896787   896789        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine MSN   Engine MSN   Engine  
Engine MSN   Model   Model   1   2   MSN 3   MSN 4
35287
  Boeing B737-800   CFM56-7B26/3   896978   896979        
725
  Airbus A330-300   CF6-80E1-A4   811349   811350        
2761
  Airbus A320-200   CFM56-5B4/P   577572   577573        
2785
  Airbus A320-200   CFM56-5B4/P   577594   577596        
2794
  Airbus A320-200   CFM56-5B4/P   577621   577625        
2798
  Airbus A320-200   CFM56-5B4/P   577623   577626        
2962
  Airbus A320-200   CFM56-5B4/P   577815   577818        
2988
  Airbus A320-200   CFM56-5B4/P   577851   577852        
3083
  Airbus A320-200   CFM56-5B4/P   697193   697198        
3321
  Airbus A320-200   CFM56-5B4/3   697532   697537        
3529
  Airbus A320-200   CFM56-5B4/3   697781   697782        
814
  Airbus A330-200   CF6-80E1-A4B   811407   811408        
462
  Airbus A330-200   Rolls Royce TRENT 772B-60   41224   41225        
29395
  Boeing B777-300   Rolls Royce TRENT 892-17   51285   51287        
28687
  Boeing B777-300   Rolls Royce TRENT 892-17   51416   51417        
29396
  Boeing B777-300   Rolls Royce TRENT 892-17   51378   51379        
32697
  Boeing B777-300   Rolls Royce TRENT 892-17   51371   51372        
32699
  Boeing B777-300   Rolls Royce TRENT 892-17   51397   51398        
2389
  Airbus A319-100   IAE V2522-A5   V11855   V11856        
2429
  Airbus A319-100   IAE V2522-A5   V11877   V11887        
2694
  Airbus A319-100   IAE V2522-A5   V12188   V12198        
2697
  Airbus A319-100   IAE V2522-A5   V12206   V12208        
2720
  Airbus A319-100   IAE V2522-A5   V12236   V12238        
706
  Airbus A340-600   Rolls Royce TRENT 556-61   71342   71343   71344   71363
723
  Airbus A340-600   Rolls Royce TRENT 556-61   71362   71364   71365   71369
30687
  Boeing B737-700   CFM56-7B24   894609   894610        
30710
  Boeing B737-700   CFM56-7B24   894464   894467        
30040
  Boeing B737-800   CFM56-7B27   892344   892346        
32841
  Boeing B737-800   CFM56-7B27   893370   893371        
1866
  Airbus A319-100   CFM56-5B6/P   575504   575505        
1872
  Airbus A319-100   CFM56-5B6/P   575508   575509        
1882
  Airbus A319-100   CFM56-5B6/P   575516   575517        
1925
  Airbus A319-100   CFM56-5B6/P   575544   575545        
2198
  Airbus A319-100   CFM56-5B5/P   575780   575783        
2209
  Airbus A319-100   CFM56-5B5/P   575776   575795        
2236
  Airbus A319-100   CFM56-5B5/P   575824   575830        
1223
  Airbus A319-100   IAE V2524-A5   V10719   V10773        
1281
  Airbus A319-100   IAE V2524-A5   V10778   V10779        
1463
  Airbus A319-100   IAE V2524-A5   V10933   V10936        
1156
  Airbus A320-200   IAE V2527-A5   V10655   V10658        
1398
  Airbus A320-200   IAE V2527-A5   V10885   V10894        
1452
  Airbus A320-200   IAE V2527-A5   V10943   V10946        
1110
  Airbus A320-200   IAE V2527-A5   V10620   V10621        
28262
  Boeing B737-700   CFM56-7B22   890962   890967        
29363
  Boeing B737-700   CFM56-7B22   890649   891646        
33786
  Boeing B737-700   CFM56-7B22   890620   891616        

 



--------------------------------------------------------------------------------



 



                              Airframe                     Airframe  
Manufacturer and   Engine Manufacturer and   Engine MSN   Engine MSN   Engine  
Engine MSN   Model   Model   1   2   MSN 3   MSN 4
33787
  Boeing B737-700   CFM56-7B22   890658   891654        
33791
  Boeing B737-700   CFM56-7B22   890954   891938        
33792
  Boeing B737-700   CFM56-7B22   890976   890977        
30662
  Boeing B737-700   CFM56-7B24   890573   890577        
30663
  Boeing B737-700   CFM56-7B24   890584   890585        
30677
  Boeing B737-700   CFM56-7B22   890868   890869        
30039
  Boeing B737-800   CFM56-7B26   877654   889548        
30675
  Boeing B737-800   CFM56-7B26   888459   888586        
30032
  Boeing B737-800   CFM56-7B27   889643   889654        
30689
  Boeing B737-800   CFM56-7B27   889493   889494        
30332
  Boeing B737-800   CFM56-7B27   888214   889252        
28237
  Boeing B737-800   CFM56-7B26   888197   888201        
28689
  Boeing B777-200ER   GE90-94B   900359   900360        
28692
  Boeing B777-200ER   GE90-94B   900353   900354        
28678
  Boeing B777-200ER   GE90-90B   900323   900324        
28679
  Boeing B777-200ER   GE90-90B   900329   900330        
625
  Airbus A330-200   Rolls Royce TRENT 772B-60   41296   41297        
632
  Airbus A330-200   Rolls Royce TRENT 772B-60   41303   41304        
30730
  Boeing B737-800   CFM56-7B27/3   894901   895884        
2797
  Airbus A319-100   IAE V2524-A5   V12298   V12299        
2784
  Airbus A319-100   IAE V2524-A5   V12296   V12297        
29390
  Boeing B767-300   CF6-80C2-B6F   706428   706429        
30724
  Boeing B737-800   CFM56-7B26/3   894672   894680        
30717
  Boeing B737-700   CFM56-7B20   894604   894555        
32705
  Boeing B777-200ER   GE90-94B   900456   900457        

 



--------------------------------------------------------------------------------



 



Schedule B
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT
SECTION A: SUPPLEMENTAL CAPE TOWN POOL AIRCRAFT

                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
1
    30037     Boeing B737-700   CFM56-7B24     890719       890720            
India
2
    30727     Boeing B737-700   CFM56-7B22     888675       888679            
India
3
    30033     Boeing B737-800   CFM56-7B27/B1     888587       888741          
  Indonesia
4
    30643     Boeing B737-800   CFM56-7B27/B1     888844       888902          
  Indonesia
5
    2797     Airbus A319-100   IAE V2524-A5     V12298       V12299            
Indonesia
6
    2784     Airbus A319-100   IAE V2524-A5     V12296       V12297            
Indonesia
7
    29390     Boeing B767-300   CF6-80C2-B6F     706428       706429            
Ireland
8
    30649     Boeing B737-700   CFM56-7B24     888772       888779            
Oman
9
    30652     Boeing B737-800   CFM56-7B26     889705       889706            
Oman
10
    30721     Boeing B737-800   CFM56-7B26/3     894612       894618            
Oman
11
    35272     Boeing B737-800   CFM56-7B26/3     896356       896357            
Oman
12
    35284     Boeing B737-800   CFM56-7B26/3     896787       896789            
Oman
13
    35287     Boeing B737-800   CFM56-7B26/3     896978       896979            
Oman
14
    1866     Airbus A319-100   CFM56-5B6/P     575504       575505            
United States
15
    1872     Airbus A319-100   CFM56-5B6/P     575508       575509            
United States
16
    1882     Airbus A319-100   CFM56-5B6/P     575516       575517            
United States
17
    1925     Airbus A319-100   CFM56-5B6/P     575544       575545            
United States
18
    2198     Airbus A319-100   CFM56-5B5/P     575780       575783            
United States
19
    2209     Airbus A319-100   CFM56-5B5/P     575776       575795            
United States
20
    2236     Airbus A319-100   CFM56-5B5/P     575824       575830            
United States
21
    1223     Airbus A319-100   IAE V2524-A5     V10719       V10773            
United States
22
    1281     Airbus A319-100   IAE V2524-A5     V10778       V10779            
United States
23
    1463     Airbus A319-100   IAE V2524-A5     V10933       V10936            
United States
24
    1156     Airbus A320-200   IAE V2527-A5     V10655       V10658            
United States
25
    1398     Airbus A320-200   IAE V2527-A5     V10885       V10894            
United States
26
    1452     Airbus A320-200   IAE V2527-A5     V10943       V10946            
United States
27
    1110     Airbus A320-200   IAE V2527-A5     V10620       V10621            
United States
28
    28262     Boeing B737-700   CFM56-7B22     890962       890967            
United States
29
    29363     Boeing B737-700   CFM56-7B22     890649       891646            
United States
30
    33786     Boeing B737-700   CFM56-7B22     890620       891616            
United States
31
    33787     Boeing B737-700   CFM56-7B22     890658       891654            
United States
32
    33791     Boeing B737-700   CFM56-7B22     890954       891938            
United States
33
    33792     Boeing B737-700   CFM56-7B22     890976       890977            
United States
34
    30662     Boeing B737-700   CFM56-7B24     890573       890577            
United States
35
    30663     Boeing B737-700   CFM56-7B24     890584       890585            
United States
36
    30677     Boeing B737-700   CFM56-7B22     890868       890869            
United States

 



--------------------------------------------------------------------------------



 



                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
37
    30039     Boeing B737-800   CFM56-7B26     877654       889548            
United States
38
    30675     Boeing B737-800   CFM56-7B26     888459       888586            
United States
39
    30032     Boeing B737-800   CFM56-7B27     889643       889654            
United States
40
    30689     Boeing B737-800   CFM56-7B27     889493       889494            
United States
41
    30332     Boeing B737-800   CFM56-7B27     888214       889252            
United States
42
    28237     Boeing B737-800   CFM56-7B26     888197       888201            
United States
43
    28689     Boeing B777-200ER   GE90-94B     900359       900360            
United States
44
    28692     Boeing B777-200ER   GE90-94B     900353       900354            
United States
45
    28678     Boeing B777-200ER   GE90-90B     900323       900324            
United States
46
    28679     Boeing B777-200ER   GE90-90B     900329       900330            
United States
47
    462     Airbus A330-200   Rolls Royce TRENT 772B-60     41224       41225  
          United Arab Emirates
48
    29395     Boeing B777-300   Rolls Royce TRENT 892-17     51285       51287  
          United Arab Emirates
49
    28687     Boeing B777-300   Rolls Royce TRENT 892-17     51416       51417  
          United Arab Emirates
50
    29396     Boeing B777-300   Rolls Royce TRENT 892-17     51378       51379  
          United Arab Emirates
51
    32697     Boeing B777-300   Rolls Royce TRENT 892-17     51371       51372  
          United Arab Emirates
52
    32699     Boeing B777-300   Rolls Royce TRENT 892-17     51397       51398  
          United Arab Emirates

SECTION B: SUPPLEMENTAL GENEVA POOL AIRCRAFT

                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
53
    1884     Airbus A319-100   CFM56-5B6/P     575514       575515            
Bahrain
54
    1901     Airbus A319-100   CFM56-5B6/P     575532       575533            
Bahrain
55
    529     Airbus A330-200   Rolls Royce TRENT 772B-60     41255       41258  
          Bahrain
56
    2213     Airbus A319-100   CFM56-5B7/P     575799       575801            
France
57
    2228     Airbus A319-100   CFM56-5B7/P     575815       575816            
France
58
    2279     Airbus A319-100   CFM56-5B7/P     575885       575888            
France
59
    3065     Airbus A319-100   CFM56-5B7/P     697182       697183            
France
60
    1924     Airbus A320-200   CFM56-5B4/P     575534       575535            
France
61
    1949     Airbus A320-200   CFM56-5B4/P     575554       575555            
France
62
    2705     Airbus A320-200   CFM56-5B4/P     577504       577505            
France
63
    2721     Airbus A320-200   CFM56-5B4/P     577526       577530            
France
64
    3051     Airbus A321-200   CFM56-5B3/P     697174       697175            
France
65
    3098     Airbus A321-200   CFM56-5B3/P     697241       697249            
France
66
    3441     Airbus A321-200   CFM56-5B3/3     697456       697685            
France
67
    3401     Airbus A321-200   CFM56-5B3/3     697629       697672            
France
68
    3419     Airbus A321-200   CFM56-5B3/3     697663       697669            
France
69
    3372     Airbus A321-200   CFM56-5B3/3     697515       697607            
France
70
    3399     Airbus A321-200   CFM56-5B3/3     697634       697635            
France
71
    503     Airbus A330-200   CF6-80E1-A3     811201       811202            
France
72
    519     Airbus A330-200   CF6-80E1-A3     811218       811219            
France

 



--------------------------------------------------------------------------------



 



                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
73
    584     Airbus A330-200   CF6-80E1-A3     811248       811249              
      France
74
    635     Airbus A330-200   Rolls Royce TRENT 772B-60     41308       41309  
                  France
75
    32868     Boeing B747-400   CF6-80C2-B1F     706539       706540      
706541       706542     France
76
    35279     Boeing B737-800   CFM56-7B26/3     896551       896552            
        France
77
    32869     Boeing B747-400   CF6-80C2-B1F     706551       706552      
706553       706554     France
78
    32871     Boeing B747-400   CF6-80C2-B1F     706623       706624      
706625       706626     France
79
    32870     Boeing B747-400ERF   CF6-80C2-B5F     706627       706628      
706629       706630     France
80
    32867     Boeing B747-400ERF   CF6-80C2-B5F     706514       706515      
706516       706517     France
81
    29402     Boeing B777-200ER   Pratt & Whitney PW4090     P222225      
P222226                     France
82
    35782     Boeing B777-300ER   GE90-115BG02     906603       906607          
          France
83
    35783     Boeing B777-300ER   GE90-115BG02     906621       906622          
          France
84
    32723     Boeing B777-300ER   GE90-115BG01     906108       906109          
          France
85
    32724     Boeing B777-300ER   GE90-115BG01     906112       906113          
          France
86
    32850     Boeing B777-300ER   GE90-115BG01     906129       906130          
          France
87
    32852     Boeing B777-300ER   GE90-115BG01     906143       906144          
          France
88
    32725     Boeing B777-300ER   GE90-115BG01     906134       906137          
          France
89
    32711     Boeing B777-300ER   GE90-115BG01     906131       906132          
          France
90
    35297     Boeing B777-300ER   GE90-115BG02     906377       906378          
          France
91
    739     Airbus A330-200   Pratt & Whitney PW4168A   P733595       P733596  
                  Germany
92
    911     Airbus A330-200   Pratt & Whitney PW4168A     P733657       P733658
                    Germany
93
    30724     Boeing B737-800   CFM56-7B26/3     894672       894680            
        Germany
94
    30717     Boeing B737-700   CFM56-7B20     894604       894555              
      Germany
95
    3033     Airbus A320-200   IAE V2527-A5     V12523       V12525            
        Greece
96
    3066     Airbus A320-200   IAE V2527-A5     V12538       V12553            
        Greece
97
    3074     Airbus A320-200   IAE V2527-A5     V12546       V12555            
        Greece
98
    3462     Airbus A321-200   IAE V2533-A5     V12902       V12904            
        Greece
99
    3527     Airbus A321-200   IAE V2533-A5     V12923       V12946            
        Greece
100
    822     Airbus A330-200   Pratt & Whitney PW4168A     P733621       P733622
                    Italy
101
    811     Airbus A330-200   CF6-80E1-A3     811404       811406              
      The Netherlands
102
    29399     Boeing B777-200ER   GE90-94B     900459       900461              
      The Netherlands
103
    32705     Boeing B777-200ER   GE90-94B     900456       900457              
      The Netherlands
104
    32720     Boeing B777-200ER   GE90-94B     900478       900480              
      The Netherlands
105
    32721     Boeing B777-200ER   GE90-94B     900499       900500              
      The Netherlands
106
    35295     Boeing B777-200ER   GE90-94B     900491       900492              
      The Netherlands
107
    3614     Airbus A319-100   IAE V2524-A5     V13014       V13016            
        Aruba
108
    3484     Airbus A320-200   IAE V2527-A5     V12913       V12918            
        Aruba
109
    3519     Airbus A320-200   IAE V2527-A5     V12949       V12953            
        Aruba

SECTION C: SUPPLEMENTAL NON-TREATY POOL AIRCRAFT

                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
110
    30658     Boeing B737-800   CFM56-7B26     890450       890451            
Australia
111
    30665     Boeing B737-800   CFM56-7B26     890690       890691            
Australia
112
    32798     Boeing B737-800   CFM56-7B26     890765       890766            
Australia

 



--------------------------------------------------------------------------------



 



                                                          Airframe              
              Airframe   Manufacturer and   Engine Manufacturer and   Engine  
Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1   MSN 2  
MSN 3   MSN 4   Registration
113
    3446     Airbus A320-200   CFM56-5B4/3     697693       697695            
Bermuda
114
    3473     Airbus A320-200   CFM56-5B4/3     697697       697721            
Bermuda
115
    3490     Airbus A320-200   CFM56-5B4/3     697750       697751            
Bermuda
116
    3494     Airbus A320-200   CFM56-5B4/3     697758       697759            
Bermuda
117
    1874     Airbus A320-200   CFM56-5B4/P     575483       575487            
Canada
118
    35298     Boeing B777-300ER   GE90-115BG02     906315       906316          
  Canada
119
    35784     Boeing B777-300ER   GE90-115BG02     906641       906642          
  Canada
120
    3361     Airbus A320-200   CFM56-5B4/3     697512       697591            
Cayman Islands
121
    3396     Airbus A320-200   CFM56-5B4/3     697619       697620            
Cayman Islands
122
    3425     Airbus A320-200   CFM56-5B4/3     697655       697660            
Cayman Islands
123
    3475     Airbus A320-200   CFM56-5B4/3     697727       697731            
Cayman Islands
124
    505     Airbus A330-200   Rolls Royce TRENT 772B-60     41239       41240  
          Cyprus
125
    526     Airbus A330-200   Rolls Royce TRENT 772B-60     41257       41259  
          Cyprus
126
    30654     Boeing B737-800   CFM56-7B27     890387       890388            
Cyprus
127
    30671     Boeing B737-800   CFM56-7B27     890411       890413            
Cyprus
128
    32796     Boeing B737-800   CFM56-7B27     890337       890338            
Cyprus
129
    33699     Boeing B737-800   CFM56-7B27     890398       891414            
Cyprus
130
    2124     Airbus A319-100   CFM56-5B6/2P     575927       575928            
Finland
131
    1913     Airbus A320-200   CFM56-5B4/2P     575913       575914            
Finland
132
    2065     Airbus A320-200   CFM56-5B4/2P     575919       575922            
Finland
133
    1978     Airbus A321-200   CFM56-5B3/2P     575920       575921            
Finland
134
    2208     Airbus A321-200   CFM56-5B3/2P     575929       575930            
Finland
135
    679     Airbus A330-300   Rolls Royce TRENT 772-60     41340       41341    
        Hong Kong
136
    581     Airbus A330-300   Rolls Royce TRENT 772B-60     41188       41288  
          Hong Kong
137
    692     Airbus A330-300   Rolls Royce TRENT 772B-60     41348       41349  
          Hong Kong
138
    716     Airbus A330-300   Rolls Royce TRENT 772B-60     41357       41358  
          Hong Kong
139
    741     Airbus A330-300   Rolls Royce TRENT 772B-60     41380       41381  
          Hong Kong
140
    786     Airbus A330-300   Rolls Royce TRENT 772B-60     41417       41418  
          Hong Kong
141
    35274     Boeing B737-800   CFM56-7B24/3     896420       897396            
Hong Kong
142
    35276     Boeing B737-800   CFM56-7B24/3     896513       896514            
Hong Kong
143
    35285     Boeing B737-800   CFM56-7B24/3     896958       896961            
Hong Kong
144
    34432     Boeing B777-300ER   GE90-115BG04     906373       906382          
  Hong Kong
145
    35299     Boeing B777-300ER   GE90-115BG04     906354       906381          
  Hong Kong
146
    35300     Boeing B777-300ER   GE90-115BG02     906432       906433          
  Hong Kong
147
    35301     Boeing B777-300ER   GE90-115BG04     906474       906475          
  Hong Kong
148
    3428     Airbus A319-100   IAE V2524-A5     V12867       V12871            
Jordan
149
    3685     Airbus A319-100   IAE V2524-A5     V13066       V13068            
Jordan
150
    2793     Airbus A321-200   IAE V2533-A5     V12305       V12307            
Jordan
151
    3458     Airbus A321-200   IAE V2533-A5     V12892       V12894            
Jordan
152
    3522     Airbus A321-200   IAE V2533-A5     V12931       V12933            
Jordan
153
    2113     Airbus A319-100   CFM56-5B5/P     575724       575725            
Malta
154
    2122     Airbus A319-100   CFM56-5B5/P     575732       575740            
Malta
155
    2186     Airbus A319-100   CFM56-5B5/P     575765       575769            
Malta
156
    2332     Airbus A319-100   CFM56-5B5/P     577137       577138            
Malta
157
    2382     Airbus A319-100   CFM56-5B5/P     577172       577184            
Malta
158
    2142     Airbus A320-200   CFM56-5B4/P     575701       575703            
Malta
159
    2189     Airbus A320-200   CFM56-5B4/P     575790       575792            
Malta
160
    2291     Airbus A320-200   CFM56-5B4/P     577104       577114            
Malta

 



--------------------------------------------------------------------------------



 



                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
161
    2665     Airbus A320-200   CFM56-5B4/P     577469       577470              
      Malta
162
    3056     Airbus A320-200   CFM56-5B4/P     697159       697160              
      Malta
163
    2768     Airbus A320-200   CFM56-5B4/P     577580       577581              
      Malta
164
    3068     Airbus A320-200   CFM56-5B4/P     697157       697158              
      Malta
165
    2085     Airbus A320-200   IAE V2527-A5     V11524       V11531            
        New Zealand
166
    2173     Airbus A320-200   IAE V2527-A5     V11634       V11636            
        New Zealand
167
    2594     Airbus A320-200   IAE V2527-A5     V12087       V12089            
        New Zealand
168
    29401     Boeing B777-200ER   Rolls Royce TRENT 895-17     51485       51486
                    New Zealand
169
    29403     Boeing B777-200ER   Rolls Royce TRENT 895-17     51504       51508
                    New Zealand
170
    29404     Boeing B777-200ER   Rolls Royce TRENT 895-17     51477       51478
                    New Zealand
171
    32712     Boeing B777-200ER   Rolls Royce TRENT 895-17     51489       51490
                    New Zealand
172
    2761     Airbus A320-200   CFM56-5B4/P     577572       577573              
      Spain
173
    2785     Airbus A320-200   CFM56-5B4/P     577594       577596              
      Spain
174
    2794     Airbus A320-200   CFM56-5B4/P     577621       577625              
      Spain
175
    2798     Airbus A320-200   CFM56-5B4/P     577623       577626              
      Spain
176
    2962     Airbus A320-200   CFM56-5B4/P     577815       577818              
      Spain
177
    2988     Airbus A320-200   CFM56-5B4/P     577851       577852              
      Spain
178
    3083     Airbus A320-200   CFM56-5B4/P     697193       697198              
      Spain
179
    3321     Airbus A320-200   CFM56-5B4/3     697532       697537              
      Spain
180
    3529     Airbus A320-200   CFM56-5B4/3     697781       697782              
      Spain
181
    814     Airbus A330-200   CF6-80E1-A4B     811407       811408              
      Spain
182
    725     Airbus A330-300   CF6-80E1-A4     811349       811350              
      Taiwan
183
    2389     Airbus A319-100   IAE V2522-A5     V11855       V11856            
        United Kingdom
184
    2429     Airbus A319-100   IAE V2522-A5     V11877       V11887            
        United Kingdom
185
    2694     Airbus A319-100   IAE V2522-A5     V12188       V12198            
        United Kingdom
186
    2697     Airbus A319-100   IAE V2522-A5     V12206       V12208            
        United Kingdom
187
    2720     Airbus A319-100   IAE V2522-A5     V12236       V12238            
        United Kingdom
188
    706     Airbus A340-600   Rolls Royce TRENT 556-61     71342       71343    
  71344       71363     United Kingdom
189
    723     Airbus A340-600   Rolls Royce TRENT 556-61     71362       71364    
  71365       71369     United Kingdom
190
    30687     Boeing B737-700   CFM56-7B24     894609       894610              
      United Kingdom
191
    30710     Boeing B737-700   CFM56-7B24     894464       894467              
      United Kingdom
192
    30040     Boeing B737-800   CFM56-7B27     892344       892346              
      United Kingdom
193
    32841     Boeing B737-800   CFM56-7B27     893370       893371              
      United Kingdom
194
    625     Airbus A330-200   Rolls Royce TRENT 772B-60     41296       41297  
                  Yemen
195
    632     Airbus A330-200   Rolls Royce TRENT 772B-60     41303       41304  
                  Yemen
196
    30730     Boeing B737-800   CFM56-7B27/3     894901       895884            
        Yemen

 



--------------------------------------------------------------------------------



 



Schedule C
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
CREDIT AGREEMENT
LEASES
*

      A320-200 aircraft bearing serial number 3066         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3074         Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3462         Aircraft Lease Agreement,
dated as of January 29, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3527         Aircraft Lease Agreement,
dated as of January 29, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3033         Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B777-200ER aircraft bearing serial number 28689         Aircraft Lease
Agreement, dated as of August 18, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-200ER aircraft bearing serial number 28692

      Aircraft Lease Agreement, dated as of July 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         B737-700 aircraft bearing serial number 33792        
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         B737-700 aircraft bearing serial number 33791        
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         B737-700 aircraft bearing serial number 33786        
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         B737-700 aircraft bearing serial number 28262        
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         B737-700 aircraft bearing serial number 29363        
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         B737-700 aircraft bearing serial number 33787        
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A320-200 aircraft bearing serial number 3484

      Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         Aircraft Headlease Agreement, dated as of July 18, 2007
between ILFC Aruba A.V.V., as Lessee, and International Lease Finance
Corporation, as Lessor.         Intermediate Lease Agreement, dated as of
July 18, 2007 between International Lease Finance Corporation, as Lessee, and
ILFC Aruba A.V.V., as Lessor.         A320-200 aircraft bearing serial number
3519         Aircraft Lease Agreement, dated as of July 18, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         Aircraft Headlease Agreement, dated as of July 18, 2007
between ILFC Aruba A.V.V., as Lessee, and International Lease Finance
Corporation, as Lessor.         Intermediate Lease Agreement, dated as of
July 18, 2007 between International Lease Finance Corporation, as Lessee, and
ILFC Aruba A.V.V., as Lessor.         A319-100 aircraft bearing serial number
3614         Aircraft Lease Agreement, dated as of July 25, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.         Aircraft Headlease Agreement, dated as of July 18, 2007
between ILFC Aruba A.V.V., as Lessee, and International Lease Finance
Corporation, as Lessor.         Intermediate Lease Agreement, dated as of
July 18, 2007 between International Lease Finance Corporation, as Lessee, and
ILFC Aruba A.V.V., as Lessor.

*

      B777-200ER aircraft bearing serial number 29402         Aircraft Lease
Agreement, dated as of May 07, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35782         Aircraft Lease
Agreement, dated as of September 20, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300ER aircraft bearing serial number 35783         Aircraft Lease
Agreement, dated as of September 20, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 1874         Aircraft Lease
Agreement, dated as of December 14, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35298         Aircraft Lease
Agreement, dated as of March 31, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35784         Aircraft Lease
Agreement, dated as of November 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 814         Aircraft Lease
Agreement, dated as of May 04, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 2768         Aircraft Lease
Agreement, dated as of August 12, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3068         Aircraft Lease Agreement,
dated as of September 19, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 3056         Aircraft Lease
Agreement, dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2665         Aircraft Lease Agreement,
dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2291         Aircraft Lease Agreement,
dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2189         Aircraft Lease Agreement,
dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2382         Aircraft Lease Agreement,
dated as of March 31, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A319-100
aircraft bearing serial number 2332         Aircraft Lease Agreement, dated as
of March 31, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A319-100 aircraft
bearing serial number 2186         Aircraft Lease Agreement, dated as of
March 31, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2122         Aircraft Lease
Agreement, dated as of March 31, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2113         Aircraft Lease Agreement,
dated as of March 31, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A320-200
aircraft bearing serial number 2142         Aircraft Lease Agreement, dated as
of January 14, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 2594         Aircraft Lease
Agreement, dated as of October 30, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32712         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 29404         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2085         Aircraft Lease Agreement,
dated as of October 30, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-200ER aircraft bearing serial number 29401         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2173         Aircraft Lease Agreement,
dated as of October 30, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 29403         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30662         Aircraft Lease
Agreement, dated as of December 16, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 30663         Aircraft Lease Agreement,
dated as of December 16, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A321-200 aircraft bearing serial number 2793         Aircraft Lease
Agreement, dated as of March 29, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3522         Aircraft Lease Agreement,
dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 3685         Aircraft Lease
Agreement, dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 3428         Aircraft Lease Agreement,
dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3458         Aircraft Lease Agreement,
dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 2389         Aircraft Lease
Agreement, dated as of October 17, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2429         Aircraft Lease Agreement,
dated as of December 12, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2694         Aircraft Lease Agreement,
dated as of September 30, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2697         Aircraft Lease Agreement,
dated as of September 30, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2720         Aircraft Lease
Agreement, dated as of September 30, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-300 aircraft bearing serial number 679         Aircraft Lease
Agreement, dated as of March 15, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35301         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35300         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 34432         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35299         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-300 aircraft bearing serial number 725         Aircraft Lease
Agreement, dated as of December 16, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A319-100 aircraft bearing serial number 1866         Aircraft Lease
Agreement, dated as of April 19, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1872         Aircraft Lease Agreement,
dated as of April 19, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A319-100
aircraft bearing serial number 1882         Aircraft Lease Agreement, dated as
of April 19, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A319-100 aircraft
bearing serial number 1925         Aircraft Lease Agreement, dated as of
April 19, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      B777-200ER aircraft bearing serial number 28678         Aircraft Lease
Agreement, dated as of May 20, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 28679         Aircraft Lease
Agreement, dated as of May 20, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A330-200 aircraft bearing serial number 505         Aircraft Lease
Agreement, dated as of May 30, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 526         Aircraft Lease Agreement,
dated as of May 30, 2001 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B777-300 aircraft bearing serial number 28687         Aircraft Lease
Agreement, dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300 aircraft bearing serial number 29396         Aircraft Lease Agreement,
dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300 aircraft bearing serial number 32697         Aircraft Lease Agreement,
dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300 aircraft bearing serial number 32699         Aircraft Lease Agreement,
dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 462         Aircraft Lease Agreement,
dated as of April 21, 2001 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300 aircraft bearing serial number 29395         Aircraft Lease
Agreement, dated as of September 18, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30654         Aircraft Lease
Agreement, dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30671         Aircraft Lease Agreement,
dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 32796         Aircraft Lease Agreement,
dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 33699         Aircraft Lease Agreement,
dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 822         Aircraft Lease
Agreement, dated as of November 02, 2005 (as amended and supplemented), between
ILFC Ireland Limited, as Lessor, and *, as Lessee.         Aircraft Headlease
Agreement, dated as of November 02, 2005 between ILFC Ireland Limited, as
Lessee, and International Lease Finance Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A319-100 aircraft bearing serial number 2124         Aircraft Lease
Agreement, dated as of May 08, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 2208         Aircraft Lease Agreement,
dated as of February 12, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2065         Aircraft Lease Agreement,
dated as of February 12, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 1978         Aircraft Lease Agreement,
dated as of September 28, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 1913         Aircraft Lease Agreement,
dated as of February 12, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 2198         Aircraft Lease
Agreement, dated as of December 05, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2209         Aircraft Lease Agreement,
dated as of December 05, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2236         Aircraft Lease
Agreement, dated as of December 05, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30687         Aircraft Lease
Agreement, dated as of October 12, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30040         Aircraft Lease Agreement,
dated as of August 03, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 32841         Aircraft Lease Agreement, dated as
of August 03, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B737-700 aircraft
bearing serial number 30710         Aircraft Lease Agreement, dated as of
January 13, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 1901         Aircraft Lease
Agreement, dated as of July 03, 2008 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 529         Aircraft Lease Agreement,
dated as of July 30, 2008 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 1884         Aircraft Lease
Agreement, dated as of July 03, 2008 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 35274         Aircraft Lease
Agreement, dated as of April 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 35276         Aircraft Lease Agreement,
dated as of April 24, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 35285         Aircraft Lease Agreement, dated as
of April 24, 2007 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A330-300 aircraft
bearing serial number 716         Aircraft Lease Agreement, dated as of
March 12, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A330-300 aircraft
bearing serial number 741         Aircraft Lease Agreement, dated as of
March 12, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A330-300 aircraft
bearing serial number 692         Aircraft Lease Agreement, dated as of
March 12, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A330-300 aircraft bearing serial number 581         Aircraft Lease
Agreement, dated as of March 10, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-300 aircraft bearing serial number 786         Aircraft Lease Agreement,
dated as of March 12, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30037         Aircraft Lease
Agreement, dated as of December 25, 2007 (as amended and supplemented), between
ILFC Ireland Limited, as Lessor, and *, as Lessee.         Aircraft Headlease
Agreement, dated as of February 15, 2007 between ILFC Ireland Limited, as
Lessee, and International Lease Finance Corporation, as Lessor.         B737-700
aircraft bearing serial number 30727         Aircraft Lease Agreement, dated as
of April 08, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 1452         Aircraft Lease
Agreement, dated as of May 01, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 1156         Aircraft Lease Agreement,
dated as of June 15, 1999 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 1398         Aircraft Lease
Agreement, dated as of June 15, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 811         Aircraft Lease
Agreement, dated as of March 17, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 35295         Aircraft Lease
Agreement, dated as of December 20, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32721         Aircraft Lease
Agreement, dated as of March 17, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 29399         Aircraft Lease
Agreement, dated as of January 10, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32720         Aircraft Lease
Agreement, dated as of March 17, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32705         Aircraft Lease
Agreement, dated as of January 10, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A330-200 aircraft bearing serial number 739         Aircraft Lease
Agreement, dated as of May 04, 2005 (as amended and supplemented), between ILFC
Ireland Limited, as Lessor, and *, as Lessee.         Aircraft Headlease
Agreement, dated as of May 04, 2005 between ILFC Ireland Limited, as Lessee, and
International Lease Finance Corporation, as Lessor.         A330-200 aircraft
bearing serial number 911         Aircraft Lease Agreement, dated as of
September 28, 2006 (as amended and supplemented), between ILFC Ireland Limited,
as Lessor, and *, as Lessee.         Aircraft Headlease Agreement, dated as of
September 28, 2006 between ILFC Ireland Limited, as Lessee, and International
Lease Finance Corporation, as Lessor.

*

      B737-800 aircraft bearing serial number 30039         Aircraft Lease
Agreement, dated as of April 28, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30675         Aircraft Lease Agreement,
dated as of June 20, 2008 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30032         Aircraft Lease
Agreement, dated as of August 02, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30689         Aircraft Lease Agreement,
dated as of September 15, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 30332         Aircraft Lease
Agreement, dated as of April 15, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 28237         Aircraft Lease Agreement,
dated as of February 05, 2009 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 3425         Aircraft Lease
Agreement, dated as of September 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.        
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.         A320-200 aircraft bearing serial number 3475         Aircraft
Lease Agreement, dated as of September 24, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.  
      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.         A320-200 aircraft bearing serial number 3361         Aircraft
Lease Agreement, dated as of September 24, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.         A320-200 aircraft bearing serial number 3396         Aircraft
Lease Agreement, dated as of September 24, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.  
      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

*

      B737-700 aircraft bearing serial number 30649         Aircraft Lease
Agreement, dated as of April 18, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30652         Aircraft Lease Agreement,
dated as of April 18, 2001 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 30721         Aircraft Lease Agreement, dated as
of June 29, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B737-800 aircraft
bearing serial number 35272         Aircraft Lease Agreement, dated as of
June 29, 2006 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.         B737-800 aircraft bearing
serial number 35284         Aircraft Lease Agreement, dated as of July 31, 2007
(as amended and supplemented), between International Lease Finance Corporation,
as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 35287

      Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-800 aircraft bearing serial number 30033

      Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 30643

      Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A319-100 aircraft bearing serial number 2784

      Aircraft Lease Agreement, dated as of September 5, 2008 (as amended and
supplemented), between Banque AIG, as Lessor, and *, as Lessee.

      Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.

      Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC
France S.A.R.L., as Lessee, and International Lease Finance Corporation, as
Lessor.

      A319-100 aircraft bearing serial number 2797

      Aircraft Lease Agreement, dated as of September 5, 2008 (as amended and
supplemented), between Banque AIG, as Lessor, and *, as Lessee.

      Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.

      Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC
France S.A.R.L., as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A320-200 aircraft bearing serial number 3446

      Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

      Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

      A320-200 aircraft bearing serial number 3494

      Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

      Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

      A320-200 aircraft bearing serial number 3473

      Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

      Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

      A320-200 aircraft bearing serial number 3490

      Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

*

      A330-200 aircraft bearing serial number 503

      Aircraft Lease Agreement, dated as of August 8, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

      B747-400 aircraft bearing serial number 32867

      Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

      A320-200 aircraft bearing serial number 1924

      Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 1949

      Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B747-400 aircraft bearing serial number 32868

      Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-200 aircraft bearing serial number 519

      Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A321-200 aircraft bearing serial number 3399

      Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A321-200 aircraft bearing serial number 3372

      Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 2279

      Aircraft Lease Agreement, dated as of October 07, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A321-200 aircraft bearing serial number 3419

      Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A321-200 aircraft bearing serial number 3401

      Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300ER aircraft bearing serial number 35297

      Aircraft Lease Agreement, dated as of September 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A321-200 aircraft bearing serial number 3441

      Aircraft Lease Agreement, dated as of June 01, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A321-200 aircraft bearing serial number 3098

      Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 3065

      Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A321-200 aircraft bearing serial number 3051

      Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 2721

      Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 2705

      Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B747-400 aircraft bearing serial number 32869

      Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300ER aircraft bearing serial number 32724

      Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300ER aircraft bearing serial number 32711

      Aircraft Lease Agreement, dated as of September 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B747-400ERF aircraft bearing serial number 32870

      Aircraft Lease Agreement, dated as of September 17, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300ER aircraft bearing serial number 32850

      Aircraft Lease Agreement, dated as of March 07, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300ER aircraft bearing serial number 32852

      Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B747-400 aircraft bearing serial number 32871

      Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-200 aircraft bearing serial number 584

      Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300ER aircraft bearing serial number 32725

      Aircraft Lease Agreement, dated as of July 01, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2213

      Aircraft Lease Agreement, dated as of August 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 2228

      Aircraft Lease Agreement, dated as of August 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B777-300ER aircraft bearing serial number 32723

      Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-700 aircraft bearing serial number 30677

      Aircraft Lease Agreement, dated as of October 21, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B767-300 aircraft bearing serial number 29390

      Aircraft Lease Agreement, dated as of December 13, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

      Aircraft Headlease Agreement, dated as of December 13, 2006 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

*

      B737-700 aircraft bearing serial number 30717

      Aircraft Lease Agreement, dated as of July 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      A320-200 aircraft bearing serial number 1110

      Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 1223

      Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 1281

      Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A319-100 aircraft bearing serial number 1463

      Aircraft Lease Agreement, dated as of February 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A340-600 aircraft bearing serial number 706

      Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A340-600 aircraft bearing serial number 723

      Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-800 aircraft bearing serial number 30658

      Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 30665

      Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 32798

      Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A320-200 aircraft bearing serial number 2798

      Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 3529

      Aircraft Lease Agreement, dated as of March 30, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 3321

      Aircraft Lease Agreement, dated as of February 17, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 3083

      Aircraft Lease Agreement, dated as of February 17, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 2962

      Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 2794

      Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 2785

      Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 2761

      Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A320-200 aircraft bearing serial number 2988

      Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      A330-200 aircraft bearing serial number 635

      Aircraft Lease Agreement, dated as of December 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      B737-800 aircraft bearing serial number 35279

      Aircraft Lease Agreement, dated as of May 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

      B737-800 aircraft bearing serial number 30724

      Aircraft Lease Agreement, dated as of January 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

      B737-800 aircraft bearing serial number 30730

      Aircraft Lease Agreement, dated as of December 11, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-200 aircraft bearing serial number 625

      Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

      A330-200 aircraft bearing serial number 632

      Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Schedule D
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
AMENDED AND RESTATED CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT
SECTION A: SUPPLEMENTAL CAPE TOWN POOL AIRCRAFT

                                                          Airframe              
                      Airframe   Manufacturer and   Engine Manufacturer and    
                      Country of #   MSN   Model   Model   Engine MSN 1   Engine
MSN 2   Engine MSN 3   Engine MSN 4   Registration
1
    30037     Boeing B737-700   CFM56-7B24     890719       890720            
India
2
    30727     Boeing B737-700   CFM56-7B22     888675       888679            
India
3
    30033     Boeing B737-800   CFM56-7B27/B1     888587       888741          
  Indonesia
4
    30643     Boeing B737-800   CFM56-7B27/B1     888844       888902          
  Indonesia
5
    2797     Airbus A319-100   IAE V2524-A5     V12298       V12299            
Indonesia
6
    2784     Airbus A319-100   IAE V2524-A5     V12296       V12297            
Indonesia
7
    29390     Boeing B767-300   CF6-80C2-B6F     706428       706429            
Ireland
8
    30649     Boeing B737-700   CFM56-7B24     888772       888779            
Oman
9
    30652     Boeing B737-800   CFM56-7B26     889705       889706            
Oman
10
    30721     Boeing B737-800   CFM56-7B26/3     894612       894618            
Oman
11
    35272     Boeing B737-800   CFM56-7B26/3     896356       896357            
Oman
12
    35284     Boeing B737-800   CFM56-7B26/3     896787       896789            
Oman
13
    35287     Boeing B737-800   CFM56-7B26/3     896978       896979            
Oman
14
    1866     Airbus A319-100   CFM56-5B6/P     575504       575505            
United States
15
    1872     Airbus A319-100   CFM56-5B6/P     575508       575509            
United States
16
    1882     Airbus A319-100   CFM56-5B6/P     575516       575517            
United States
17
    1925     Airbus A319-100   CFM56-5B6/P     575544       575545            
United States
18
    2198     Airbus A319-100   CFM56-5B5/P     575780       575783            
United States
19
    2209     Airbus A319-100   CFM56-5B5/P     575776       575795            
United States
20
    2236     Airbus A319-100   CFM56-5B5/P     575824       575830            
United States
21
    1223     Airbus A319-100   IAE V2524-A5     V10719       V10773            
United States
22
    1281     Airbus A319-100   IAE V2524-A5     V10778       V10779            
United States
23
    1463     Airbus A319-100   IAE V2524-A5     V10933       V10936            
United States
24
    1156     Airbus A320-200   IAE V2527-A5     V10655       V10658            
United States
25
    1398     Airbus A320-200   IAE V2527-A5     V10885       V10894            
United States
26
    1452     Airbus A320-200   IAE V2527-A5     V10943       V10946            
United States
27
    1110     Airbus A320-200   IAE V2527-A5     V10620       V10621            
United States
28
    28262     Boeing B737-700   CFM56-7B22     890962       890967            
United States
29
    29363     Boeing B737-700   CFM56-7B22     890649       891646            
United States
30
    33786     Boeing B737-700   CFM56-7B22     890620       891616            
United States
31
    33787     Boeing B737-700   CFM56-7B22     890658       891654            
United States
32
    33791     Boeing B737-700   CFM56-7B22     890954       891938            
United States
33
    33792     Boeing B737-700   CFM56-7B22     890976       890977            
United States
34
    30662     Boeing B737-700   CFM56-7B24     890573       890577            
United States
35
    30663     Boeing B737-700   CFM56-7B24     890584       890585            
United States
36
    30677     Boeing B737-700   CFM56-7B22     890868       890869            
United States

 



--------------------------------------------------------------------------------



 



                                                          Airframe              
                      Airframe   Manufacturer and   Engine Manufacturer and    
                      Country of #   MSN   Model   Model   Engine MSN 1   Engine
MSN 2   Engine MSN 3   Engine MSN 4   Registration
37
    30039     Boeing B737-800   CFM56-7B26     877654       889548            
United States
38
    30675     Boeing B737-800   CFM56-7B26     888459       888586            
United States
39
    30032     Boeing B737-800   CFM56-7B27     889643       889654            
United States
40
    30689     Boeing B737-800   CFM56-7B27     889493       889494            
United States
41
    30332     Boeing B737-800   CFM56-7B27     888214       889252            
United States
42
    28237     Boeing B737-800   CFM56-7B26     888197       888201            
United States
43
    28689     Boeing B777-200ER   GE90-94B     900359       900360            
United States
44
    28692     Boeing B777-200ER   GE90-94B     900353       900354            
United States
45
    28678     Boeing B777-200ER   GE90-90B     900323       900324            
United States
46
    28679     Boeing B777-200ER   GE90-90B     900329       900330            
United States
47
    462     Airbus A330-200   Rolls Royce TRENT 772B-60     41224       41225  
          United Arab Emirates
48
    29395     Boeing B777-300   Rolls Royce TRENT 892-17     51285       51287  
          United Arab Emirates
49
    28687     Boeing B777-300   Rolls Royce TRENT 892-17     51416       51417  
          United Arab Emirates
50
    29396     Boeing B777-300   Rolls Royce TRENT 892-17     51378       51379  
          United Arab Emirates
51
    32697     Boeing B777-300   Rolls Royce TRENT 892-17     51371       51372  
          United Arab Emirates
52
    32699     Boeing B777-300   Rolls Royce TRENT 892-17     51397       51398  
          United Arab Emirates

SECTION B: SUPPLEMENTAL GENEVA POOL AIRCRAFT

                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
53
    1884     Airbus A319-100   CFM56-5B6/P     575514       575515              
      Bahrain
54
    1901     Airbus A319-100   CFM56-5B6/P     575532       575533              
      Bahrain
55
    529     Airbus A330-200   Rolls Royce TRENT 772B-60     41255       41258  
                  Bahrain
56
    2213     Airbus A319-100   CFM56-5B7/P     575799       575801              
      France
57
    2228     Airbus A319-100   CFM56-5B7/P     575815       575816              
      France
58
    2279     Airbus A319-100   CFM56-5B7/P     575885       575888              
      France
59
    3065     Airbus A319-100   CFM56-5B7/P     697182       697183              
      France
60
    1924     Airbus A320-200   CFM56-5B4/P     575534       575535              
      France
61
    1949     Airbus A320-200   CFM56-5B4/P     575554       575555              
      France
62
    2705     Airbus A320-200   CFM56-5B4/P     577504       577505              
      France
63
    2721     Airbus A320-200   CFM56-5B4/P     577526       577530              
      France
64
    3051     Airbus A321-200   CFM56-5B3/P     697174       697175              
      France
65
    3098     Airbus A321-200   CFM56-5B3/P     697241       697249              
      France
66
    3441     Airbus A321-200   CFM56-5B3/3     697456       697685              
      France
67
    3401     Airbus A321-200   CFM56-5B3/3     697629       697672              
      France
68
    3419     Airbus A321-200   CFM56-5B3/3     697663       697669              
      France
69
    3372     Airbus A321-200   CFM56-5B3/3     697515       697607              
      France
70
    3399     Airbus A321-200   CFM56-5B3/3     697634       697635              
      France
71
    503     Airbus A330-200   CF6-80E1-A3     811201       811202              
      France
72
    519     Airbus A330-200   CF6-80E1-A3     811218       811219              
      France

 



--------------------------------------------------------------------------------



 



                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
73
    584     Airbus A330-200   CF6-80E1-A3     811248       811249              
      France
74
    635     Airbus A330-200   Rolls Royce TRENT 772B-60     41308       41309  
                  France
75
    32868     Boeing B747-400   CF6-80C2-B1F     706539       706540      
706541       706542     France
76
    35279     Boeing B737-800   CFM56-7B26/3     896551       896552            
        France
77
    32869     Boeing B747-400   CF6-80C2-B1F     706551       706552      
706553       706554     France
78
    32871     Boeing B747-400   CF6-80C2-B1F     706623       706624      
706625       706626     France
79
    32870     Boeing B747-400ERF   CF6-80C2-B5F     706627       706628      
706629       706630     France
80
    32867     Boeing B747-400ERF   CF6-80C2-B5F     706514       706515      
706516       706517     France
81
    29402     Boeing B777-200ER   Pratt & Whitney PW4090     P222225      
P222226                     France
82
    35782     Boeing B777-300ER   GE90-115BG02     906603       906607          
          France
83
    35783     Boeing B777-300ER   GE90-115BG02     906621       906622          
          France
84
    32723     Boeing B777-300ER   GE90-115BG01     906108       906109          
          France
85
    32724     Boeing B777-300ER   GE90-115BG01     906112       906113          
          France
86
    32850     Boeing B777-300ER   GE90-115BG01     906129       906130          
          France
87
    32852     Boeing B777-300ER   GE90-115BG01     906143       906144          
          France
88
    32725     Boeing B777-300ER   GE90-115BG01     906134       906137          
          France
89
    32711     Boeing B777-300ER   GE90-115BG01     906131       906132          
          France
90
    35297     Boeing B777-300ER   GE90-115BG02     906377       906378          
          France
91
    739     Airbus A330-200   Pratt & Whitney PW4168A     P733595       P733596
                    Germany
92
    911     Airbus A330-200   Pratt & Whitney PW4168A     P733657       P733658
                    Germany
93
    30724     Boeing B737-800   CFM56-7B26/3     894672       894680            
        Germany
94
    30717     Boeing B737-700   CFM56-7B20     894604       894555              
      Germany
95
    3033     Airbus A320-200   IAE V2527-A5     V12523       V12525            
        Greece
96
    3066     Airbus A320-200   IAE V2527-A5     V12538       V12553            
        Greece
97
    3074     Airbus A320-200   IAE V2527-A5     V12546       V12555            
        Greece
98
    3462     Airbus A321-200   IAE V2533-A5     V12902       V12904            
        Greece
99
    3527     Airbus A321-200   IAE V2533-A5     V12923       V12946            
        Greece
100
    822     Airbus A330-200   Pratt & Whitney PW4168A     P733621       P733622
                    Italy
101
    811     Airbus A330-200   CF6-80E1-A3     811404       811406              
      The Netherlands
102
    29399     Boeing B777-200ER   GE90-94B     900459       900461              
      The Netherlands
103
    32705     Boeing B777-200ER   GE90-94B     900456       900457              
      The Netherlands
104
    32720     Boeing B777-200ER   GE90-94B     900478       900480              
      The Netherlands
105
    32721     Boeing B777-200ER   GE90-94B     900499       900500              
      The Netherlands
106
    35295     Boeing B777-200ER   GE90-94B     900491       900492              
      The Netherlands
107
    3614     Airbus A319-100   IAE V2524-A5     V13014       V13016            
        Aruba
108
    3484     Airbus A320-200   IAE V2527-A5     V12913       V12918            
        Aruba
109
    3519     Airbus A320-200   IAE V2527-A5     V12949       V12953            
        Aruba

SECTION C: SUPPLEMENTAL NON-TREATY POOL AIRCRAFT

                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
110
    30658     Boeing B737-800   CFM56-7B26     890450       890451              
      Australia
111
    30665     Boeing B737-800   CFM56-7B26     890690       890691              
      Australia
112
    32798     Boeing B737-800   CFM56-7B26     890765       890766              
      Australia

 



--------------------------------------------------------------------------------



 



                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
113
    3446     Airbus A320-200   CFM56-5B4/3     697693       697695              
      Bermuda
114
    3473     Airbus A320-200   CFM56-5B4/3     697697       697721              
      Bermuda
115
    3490     Airbus A320-200   CFM56-5B4/3     697750       697751              
      Bermuda
116
    3494     Airbus A320-200   CFM56-5B4/3     697758       697759              
      Bermuda
117
    1874     Airbus A320-200   CFM56-5B4/P     575483       575487              
      Canada
118
    35298     Boeing B777-300ER   GE90-115BG02     906315       906316          
          Canada
119
    35784     Boeing B777-300ER   GE90-115BG02     906641       906642          
          Canada
120
    3361     Airbus A320-200   CFM56-5B4/3     697512       697591              
      Cayman Islands
121
    3396     Airbus A320-200   CFM56-5B4/3     697619       697620              
      Cayman Islands
122
    3425     Airbus A320-200   CFM56-5B4/3     697655       697660              
      Cayman Islands
123
    3475     Airbus A320-200   CFM56-5B4/3     697727       697731              
      Cayman Islands
124
    505     Airbus A330-200   Rolls Royce TRENT 772B-60     41239       41240  
                  Cyprus
125
    526     Airbus A330-200   Rolls Royce TRENT 772B-60     41257       41259  
                  Cyprus
126
    30654     Boeing B737-800   CFM56-7B27     890387       890388              
      Cyprus
127
    30671     Boeing B737-800   CFM56-7B27     890411       890413              
      Cyprus
128
    32796     Boeing B737-800   CFM56-7B27     890337       890338              
      Cyprus
129
    33699     Boeing B737-800   CFM56-7B27     890398       891414              
      Cyprus
130
    2124     Airbus A319-100   CFM56-5B6/2P     575927       575928            
        Finland
131
    1913     Airbus A320-200   CFM56-5B4/2P     575913       575914            
        Finland
132
    2065     Airbus A320-200   CFM56-5B4/2P     575919       575922            
        Finland
133
    1978     Airbus A321-200   CFM56-5B3/2P     575920       575921            
        Finland
134
    2208     Airbus A321-200   CFM56-5B3/2P     575929       575930            
        Finland
135
    679     Airbus A330-300   Rolls Royce TRENT 772-60     41340       41341    
                Hong Kong
136
    581     Airbus A330-300   Rolls Royce TRENT 772B-60     41188       41288  
                  Hong Kong
137
    692     Airbus A330-300   Rolls Royce TRENT 772B-60     41348       41349  
                  Hong Kong
138
    716     Airbus A330-300   Rolls Royce TRENT 772B-60     41357       41358  
                  Hong Kong
139
    741     Airbus A330-300   Rolls Royce TRENT 772B-60     41380       41381  
                  Hong Kong
140
    786     Airbus A330-300   Rolls Royce TRENT 772B-60     41417       41418  
                  Hong Kong
141
    35274     Boeing B737-800   CFM56-7B24/3     896420       897396            
        Hong Kong
142
    35276     Boeing B737-800   CFM56-7B24/3     896513       896514            
        Hong Kong
143
    35285     Boeing B737-800   CFM56-7B24/3     896958       896961            
        Hong Kong
144
    34432     Boeing B777-300ER   GE90-115BG04     906373       906382          
          Hong Kong
145
    35299     Boeing B777-300ER   GE90-115BG04     906354       906381          
          Hong Kong
146
    35300     Boeing B777-300ER   GE90-115BG02     906432       906433          
          Hong Kong
147
    35301     Boeing B777-300ER   GE90-115BG04     906474       906475          
          Hong Kong
148
    3428     Airbus A319-100   IAE V2524-A5     V12867       V12871            
        Jordan
149
    3685     Airbus A319-100   IAE V2524-A5     V13066       V13068            
        Jordan
150
    2793     Airbus A321-200   IAE V2533-A5     V12305       V12307            
        Jordan
151
    3458     Airbus A321-200   IAE V2533-A5     V12892       V12894            
        Jordan
152
    3522     Airbus A321-200   IAE V2533-A5     V12931       V12933            
        Jordan
153
    2113     Airbus A319-100   CFM56-5B5/P     575724       575725              
      Malta
154
    2122     Airbus A319-100   CFM56-5B5/P     575732       575740              
      Malta
155
    2186     Airbus A319-100   CFM56-5B5/P     575765       575769              
      Malta
156
    2332     Airbus A319-100   CFM56-5B5/P     577137       577138              
      Malta
157
    2382     Airbus A319-100   CFM56-5B5/P     577172       577184              
      Malta
158
    2142     Airbus A320-200   CFM56-5B4/P     575701       575703              
      Malta
159
    2189     Airbus A320-200   CFM56-5B4/P     575790       575792              
      Malta
160
    2291     Airbus A320-200   CFM56-5B4/P     577104       577114              
      Malta

 



--------------------------------------------------------------------------------



 



                                                                  Airframe      
                      Airframe   Manufacturer and   Engine Manufacturer and  
Engine   Engine   Engine   Engine   Country of #   MSN   Model   Model   MSN 1  
MSN 2   MSN 3   MSN 4   Registration
161
    2665     Airbus A320-200   CFM56-5B4/P     577469       577470              
      Malta
162
    3056     Airbus A320-200   CFM56-5B4/P     697159       697160              
      Malta
163
    2768     Airbus A320-200   CFM56-5B4/P     577580       577581              
      Malta
164
    3068     Airbus A320-200   CFM56-5B4/P     697157       697158              
      Malta
165
    2085     Airbus A320-200   IAE V2527-A5     V11524       V11531            
        New Zealand
166
    2173     Airbus A320-200   IAE V2527-A5     V11634       V11636            
        New Zealand
167
    2594     Airbus A320-200   IAE V2527-A5     V12087       V12089            
        New Zealand
168
    29401     Boeing B777-200ER   Rolls Royce TRENT 895-17     51485       51486
                    New Zealand
169
    29403     Boeing B777-200ER   Rolls Royce TRENT 895-17     51504       51508
                    New Zealand
170
    29404     Boeing B777-200ER   Rolls Royce TRENT 895-17     51477       51478
                    New Zealand
171
    32712     Boeing B777-200ER   Rolls Royce TRENT 895-17     51489       51490
                    New Zealand
172
    2761     Airbus A320-200   CFM56-5B4/P     577572       577573              
      Spain
173
    2785     Airbus A320-200   CFM56-5B4/P     577594       577596              
      Spain
174
    2794     Airbus A320-200   CFM56-5B4/P     577621       577625              
      Spain
175
    2798     Airbus A320-200   CFM56-5B4/P     577623       577626              
      Spain
176
    2962     Airbus A320-200   CFM56-5B4/P     577815       577818              
      Spain
177
    2988     Airbus A320-200   CFM56-5B4/P     577851       577852              
      Spain
178
    3083     Airbus A320-200   CFM56-5B4/P     697193       697198              
      Spain
179
    3321     Airbus A320-200   CFM56-5B4/3     697532       697537              
      Spain
180
    3529     Airbus A320-200   CFM56-5B4/3     697781       697782              
      Spain
181
    814     Airbus A330-200   CF6-80E1-A4B     811407       811408              
      Spain
182
    725     Airbus A330-300   CF6-80E1-A4     811349       811350              
      Taiwan
183
    2389     Airbus A319-100   IAE V2522-A5     V11855       V11856            
        United Kingdom
184
    2429     Airbus A319-100   IAE V2522-A5     V11877       V11887            
        United Kingdom
185
    2694     Airbus A319-100   IAE V2522-A5     V12188       V12198            
        United Kingdom
186
    2697     Airbus A319-100   IAE V2522-A5     V12206       V12208            
        United Kingdom
187
    2720     Airbus A319-100   IAE V2522-A5     V12236       V12238            
        United Kingdom
188
    706     Airbus A340-600   Rolls Royce TRENT 556-61     71342       71343    
  71344       71363     United Kingdom
189
    723     Airbus A340-600   Rolls Royce TRENT 556-61     71362       71364    
  71365       71369     United Kingdom
190
    30687     Boeing B737-700   CFM56-7B24     894609       894610              
      United Kingdom
191
    30710     Boeing B737-700   CFM56-7B24     894464       894467              
      United Kingdom
192
    30040     Boeing B737-800   CFM56-7B27     892344       892346              
      United Kingdom
193
    32841     Boeing B737-800   CFM56-7B27     893370       893371              
      United Kingdom
194
    625     Airbus A330-200   Rolls Royce TRENT 772B-60     41296       41297  
                  Yemen
195
    632     Airbus A330-200   Rolls Royce TRENT 772B-60     41303       41304  
                  Yemen
196
    30730     Boeing B737-800   CFM56-7B27/3     894901       895884            
        Yemen

 



--------------------------------------------------------------------------------



 



Schedule E
[attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
AMENDED AND RESTATED CREDIT AGREEMENT
LEASES
*

      A320-200 aircraft bearing serial number 3066         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3074         Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3462         Aircraft Lease Agreement,
dated as of January 29, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3527         Aircraft Lease Agreement,
dated as of January 29, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3033         Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B777-200ER aircraft bearing serial number 28689         Aircraft Lease
Agreement, dated as of August 18, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-200ER aircraft bearing serial number 28692         Aircraft Lease
Agreement, dated as of July 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 33792         Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 33791         Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 33786         Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 28262         Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 29363         Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 33787         Aircraft Lease Agreement,
dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*



      A320-200 aircraft bearing serial number 3484         Aircraft Lease
Agreement, dated as of July 18, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.      
  Intermediate Lease Agreement, dated as of July 18, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as Lessor.        
A320-200 aircraft bearing serial number 3519         Aircraft Lease Agreement,
dated as of July 18, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         Aircraft
Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba A.V.V., as
Lessee, and International Lease Finance Corporation, as Lessor.        
Intermediate Lease Agreement, dated as of July 18, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as Lessor.        
A319-100 aircraft bearing serial number 3614         Aircraft Lease Agreement,
dated as of July 25, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         Aircraft
Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba A.V.V., as
Lessee, and International Lease Finance Corporation, as Lessor.        
Intermediate Lease Agreement, dated as of July 18, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as Lessor.

*

      B777-200ER aircraft bearing serial number 29402         Aircraft Lease
Agreement, dated as of May 07, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35782         Aircraft Lease
Agreement, dated as of September 20, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300ER aircraft bearing serial number 35783         Aircraft Lease
Agreement, dated as of September 20, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 1874         Aircraft Lease
Agreement, dated as of December 14, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35298         Aircraft Lease
Agreement, dated as of March 31, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35784         Aircraft Lease
Agreement, dated as of November 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 814         Aircraft Lease
Agreement, dated as of May 04, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 2768         Aircraft Lease
Agreement, dated as of August 12, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 3068         Aircraft Lease
Agreement, dated as of September 19, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 3056         Aircraft Lease Agreement,
dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2665         Aircraft Lease Agreement,
dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2291         Aircraft Lease Agreement,
dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2189         Aircraft Lease Agreement,
dated as of January 14, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2382         Aircraft Lease Agreement,
dated as of March 31, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A319-100
aircraft bearing serial number 2332         Aircraft Lease Agreement, dated as
of March 31, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2186         Aircraft Lease
Agreement, dated as of March 31, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2122         Aircraft Lease Agreement,
dated as of March 31, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A319-100
aircraft bearing serial number 2113         Aircraft Lease Agreement, dated as
of March 31, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A320-200 aircraft
bearing serial number 2142         Aircraft Lease Agreement, dated as of
January 14, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 2594         Aircraft Lease
Agreement, dated as of October 30, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32712         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 29404         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 2085         Aircraft Lease
Agreement, dated as of October 30, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 29401         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2173         Aircraft Lease Agreement,
dated as of October 30, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 29403         Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30662         Aircraft Lease
Agreement, dated as of December 16, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-700 aircraft bearing serial number 30663         Aircraft Lease Agreement,
dated as of December 16, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A321-200 aircraft bearing serial number 2793         Aircraft Lease
Agreement, dated as of March 29, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A321-200 aircraft bearing serial number 3522         Aircraft Lease
Agreement, dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 3685         Aircraft Lease Agreement,
dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 3428         Aircraft Lease Agreement,
dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 3458         Aircraft Lease Agreement,
dated as of February 15, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 2389         Aircraft Lease
Agreement, dated as of October 17, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2429         Aircraft Lease Agreement,
dated as of December 12, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2694         Aircraft Lease Agreement,
dated as of September 30, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2697         Aircraft Lease
Agreement, dated as of September 30, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2720         Aircraft Lease Agreement,
dated as of September 30, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-300 aircraft bearing serial number 679         Aircraft Lease
Agreement, dated as of March 15, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35301         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35300         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 34432         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300ER aircraft bearing serial number 35299         Aircraft Lease
Agreement, dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*



      A330-300 aircraft bearing serial number 725         Aircraft Lease
Agreement, dated as of December 16, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 1866         Aircraft Lease
Agreement, dated as of April 19, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 1872         Aircraft Lease Agreement,
dated as of April 19, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         A319-100
aircraft bearing serial number 1882         Aircraft Lease Agreement, dated as
of April 19, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A319-100 aircraft
bearing serial number 1925         Aircraft Lease Agreement, dated as of
April 19, 2002 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      B777-200ER aircraft bearing serial number 28678         Aircraft Lease
Agreement, dated as of May 20, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 28679         Aircraft Lease
Agreement, dated as of May 20, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*



      A330-200 aircraft bearing serial number 505         Aircraft Lease
Agreement, dated as of May 30, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 526         Aircraft Lease Agreement,
dated as of May 30, 2001 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B777-300 aircraft bearing serial number 28687         Aircraft Lease
Agreement, dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300 aircraft bearing serial number 29396         Aircraft Lease Agreement,
dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300 aircraft bearing serial number 32697         Aircraft Lease Agreement,
dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-300 aircraft bearing serial number 32699         Aircraft Lease Agreement,
dated as of November 19, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 462         Aircraft Lease Agreement,
dated as of April 21, 2001 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B777-300 aircraft bearing serial number 29395         Aircraft Lease
Agreement, dated as of September 18, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30654         Aircraft Lease
Agreement, dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30671         Aircraft Lease Agreement,
dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 32796         Aircraft Lease Agreement,
dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 33699         Aircraft Lease Agreement,
dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 822         Aircraft Lease
Agreement, dated as of November 02, 2005 (as amended and supplemented), between
ILFC Ireland Limited, as Lessor, and *, as Lessee.         Aircraft Headlease
Agreement, dated as of November 02, 2005 between ILFC Ireland Limited, as
Lessee, and International Lease Finance Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*



      A319-100 aircraft bearing serial number 2124         Aircraft Lease
Agreement, dated as of May 08, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 2208         Aircraft Lease Agreement,
dated as of February 12, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 2065         Aircraft Lease Agreement,
dated as of February 12, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A321-200 aircraft bearing serial number 1978         Aircraft Lease Agreement,
dated as of September 28, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 1913         Aircraft Lease Agreement,
dated as of February 12, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 2198         Aircraft Lease
Agreement, dated as of December 05, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A319-100 aircraft bearing serial number 2209         Aircraft Lease Agreement,
dated as of December 05, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 2236         Aircraft Lease
Agreement, dated as of December 05, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30687         Aircraft Lease
Agreement, dated as of October 12, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30040         Aircraft Lease Agreement,
dated as of August 03, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 32841         Aircraft Lease Agreement, dated as
of August 03, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B737-700 aircraft
bearing serial number 30710         Aircraft Lease Agreement, dated as of
January 13, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A319-100 aircraft bearing serial number 1901         Aircraft Lease
Agreement, dated as of July 03, 2008 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-200 aircraft bearing serial number 529         Aircraft Lease Agreement,
dated as of July 30, 2008 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A319-100 aircraft bearing serial number 1884         Aircraft Lease
Agreement, dated as of July 03, 2008 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 35274         Aircraft Lease
Agreement, dated as of April 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 35276         Aircraft Lease Agreement,
dated as of April 24, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 35285         Aircraft Lease Agreement, dated as
of April 24, 2007 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A330-300 aircraft
bearing serial number 716         Aircraft Lease Agreement, dated as of
March 12, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A330-300 aircraft
bearing serial number 741         Aircraft Lease Agreement, dated as of
March 12, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         A330-300 aircraft
bearing serial number 692         Aircraft Lease Agreement, dated as of
March 12, 2004 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A330-300 aircraft bearing serial number 581         Aircraft Lease
Agreement, dated as of March 10, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A330-300 aircraft bearing serial number 786         Aircraft Lease Agreement,
dated as of March 12, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-700 aircraft bearing serial number 30037         Aircraft Lease
Agreement, dated as of December 25, 2007 (as amended and supplemented), between
ILFC Ireland Limited, as Lessor, and *, as Lessee.         Aircraft Headlease
Agreement, dated as of February 15, 2007 between ILFC Ireland Limited, as
Lessee, and International Lease Finance Corporation, as Lessor.         B737-700
aircraft bearing serial number 30727         Aircraft Lease Agreement, dated as
of April 08, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 1452         Aircraft Lease
Agreement, dated as of May 01, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
A320-200 aircraft bearing serial number 1156         Aircraft Lease Agreement,
dated as of June 15, 1999 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      A320-200 aircraft bearing serial number 1398         Aircraft Lease
Agreement, dated as of June 15, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A330-200 aircraft bearing serial number 811         Aircraft Lease
Agreement, dated as of March 17, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 35295         Aircraft Lease
Agreement, dated as of December 20, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32721         Aircraft Lease
Agreement, dated as of March 17, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 29399         Aircraft Lease
Agreement, dated as of January 10, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32720         Aircraft Lease
Agreement, dated as of March 17, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B777-200ER aircraft bearing serial number 32705         Aircraft Lease
Agreement, dated as of January 10, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*



      A330-200 aircraft bearing serial number 739         Aircraft Lease
Agreement, dated as of May 04, 2005 (as amended and supplemented), between ILFC
Ireland Limited, as Lessor, and *, as Lessee.         Aircraft Headlease
Agreement, dated as of May 04, 2005 between ILFC Ireland Limited, as Lessee, and
International Lease Finance Corporation, as Lessor.         A330-200 aircraft
bearing serial number 911         Aircraft Lease Agreement, dated as of
September 28, 2006 (as amended and supplemented), between ILFC Ireland Limited,
as Lessor, and *, as Lessee.         Aircraft Headlease Agreement, dated as of
September 28, 2006 between ILFC Ireland Limited, as Lessee, and International
Lease Finance Corporation, as Lessor.

*

      B737-800 aircraft bearing serial number 30039         Aircraft Lease
Agreement, dated as of April 28, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30675         Aircraft Lease Agreement,
dated as of June 20, 2008 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      B737-800 aircraft bearing serial number 30032         Aircraft Lease
Agreement, dated as of August 02, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30689         Aircraft Lease Agreement,
dated as of September 15, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      B737-800 aircraft bearing serial number 30332         Aircraft Lease
Agreement, dated as of April 15, 2002 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 28237         Aircraft Lease Agreement,
dated as of February 05, 2009 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

      A320-200 aircraft bearing serial number 3425         Aircraft Lease
Agreement, dated as of September 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.        
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.         A320-200 aircraft bearing serial number 3475         Aircraft
Lease Agreement, dated as of September 24, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.  
      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.         A320-200 aircraft bearing serial number 3361         Aircraft
Lease Agreement, dated as of September 24, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.         A320-200 aircraft bearing serial number 3396         Aircraft
Lease Agreement, dated as of September 24, 2007 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.  
      Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.  
      Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

*

      B737-700 aircraft bearing serial number 30649         Aircraft Lease
Agreement, dated as of April 18, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.        
B737-800 aircraft bearing serial number 30652         Aircraft Lease Agreement,
dated as of April 18, 2001 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.         B737-800
aircraft bearing serial number 30721         Aircraft Lease Agreement, dated as
of June 29, 2006 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.         B737-800 aircraft
bearing serial number 35272         Aircraft Lease Agreement, dated as of
June 29, 2006 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.         B737-800 aircraft bearing
serial number 35284         Aircraft Lease Agreement, dated as of July 31, 2007
(as amended and supplemented), between International Lease Finance Corporation,
as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B737-800 aircraft bearing serial number 35287       Aircraft Lease
Agreement, dated as of July 31, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.   *      
  B737-800 aircraft bearing serial number 30033       Aircraft Lease Agreement,
dated as of June 27, 2008 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       B737-800 aircraft
bearing serial number 30643       Aircraft Lease Agreement, dated as of June 27,
2008 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.   *         A319-100 aircraft bearing
serial number 2784       Aircraft Lease Agreement, dated as of September 5, 2008
(as amended and supplemented), between Banque AIG, as Lessor, and *, as Lessee.
      Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.       Aircraft
Headlease Agreement, dated as of August 21, 2009, between ILFC France S.A.R.L.,
as Lessee, and International Lease Finance Corporation, as Lessor.      
A319-100 aircraft bearing serial number 2797       Aircraft Lease Agreement,
dated as of September 5, 2008 (as amended and supplemented), between Banque AIG,
as Lessor, and *, as Lessee.       Lease Novation, dated as of August 21, 2009,
among Banque AIG, as Existing Lessor, ILFC France S.A.R.L., as New Lessor, and
*, as Lessee.       Aircraft Headlease Agreement, dated as of August 21, 2009,
between ILFC France S.A.R.L., as Lessee, and International Lease Finance
Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A320-200 aircraft bearing serial number 3446       Aircraft Lease Agreement,
dated as of April 12, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       Aircraft Headlease
Agreement, dated as of April 12, 2007 between ILFC (Bermuda) III Ltd., as
Lessee, and International Lease Finance Corporation, as Lessor.      
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.  
    A320-200 aircraft bearing serial number 3494       Aircraft Lease Agreement,
dated as of April 12, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       Aircraft Headlease
Agreement, dated as of April 12, 2007 between ILFC (Bermuda) III Ltd., as
Lessee, and International Lease Finance Corporation, as Lessor.      
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.  
    A320-200 aircraft bearing serial number 3473       Aircraft Lease Agreement,
dated as of April 12, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       Aircraft Headlease
Agreement, dated as of April 12, 2007 between ILFC (Bermuda) III Ltd., as
Lessee, and International Lease Finance Corporation, as Lessor.      
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.  
    A320-200 aircraft bearing serial number 3490       Aircraft Lease Agreement,
dated as of April 12, 2007 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       Aircraft Headlease
Agreement, dated as of April 12, 2007 between ILFC (Bermuda) III Ltd., as
Lessee, and International Lease Finance Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.   *         A330-200 aircraft bearing serial number 503      
Aircraft Lease Agreement, dated as of August 8, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.       B747-400 aircraft bearing serial number 32867       Aircraft
Lease Agreement, dated as of December 20, 2001 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and * as Lessee.    
  A320-200 aircraft bearing serial number 1924       Aircraft Lease Agreement,
dated as of June 21, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       A320-200 aircraft
bearing serial number 1949       Aircraft Lease Agreement, dated as of June 21,
2002 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.       B747-400 aircraft bearing serial
number 32868       Aircraft Lease Agreement, dated as of December 20, 2001 (as
amended and supplemented), between International Lease Finance Corporation, as
Lessor, and *, as Lessee.       A330-200 aircraft bearing serial number 519    
  Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A321-200 aircraft bearing serial number 3399       Aircraft Lease Agreement,
dated as of December 14, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A321-200 aircraft bearing serial number 3372       Aircraft Lease Agreement,
dated as of December 14, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A319-100 aircraft bearing serial number 2279       Aircraft Lease Agreement,
dated as of October 07, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A321-200 aircraft bearing serial number 3419       Aircraft Lease Agreement,
dated as of September 27, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A321-200 aircraft bearing serial number 3401       Aircraft Lease Agreement,
dated as of September 27, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B777-300ER aircraft bearing serial number 35297       Aircraft Lease Agreement,
dated as of September 13, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A321-200 aircraft bearing serial number 3441       Aircraft Lease Agreement,
dated as of June 01, 2006 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A321-200 aircraft bearing serial number 3098       Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A319-100 aircraft bearing serial number 3065       Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A321-200 aircraft bearing serial number 3051       Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A320-200 aircraft bearing serial number 2721       Aircraft Lease Agreement,
dated as of July 21, 2005 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       A320-200 aircraft
bearing serial number 2705       Aircraft Lease Agreement, dated as of July 21,
2005 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.       B747-400 aircraft bearing serial
number 32869       Aircraft Lease Agreement, dated as of December 20, 2001 (as
amended and supplemented), between International Lease Finance Corporation, as
Lessor, and *, as Lessee.       B777-300ER aircraft bearing serial number 32724
      Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-300ER aircraft bearing serial number 32711       Aircraft Lease
Agreement, dated as of September 23, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B747-400ERF aircraft bearing serial number 32870       Aircraft Lease Agreement,
dated as of September 17, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B777-300ER aircraft bearing serial number 32850       Aircraft Lease Agreement,
dated as of March 07, 2002 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       B777-300ER
aircraft bearing serial number 32852       Aircraft Lease Agreement, dated as of
January 23, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.       B747-400 aircraft
bearing serial number 32871       Aircraft Lease Agreement, dated as of
January 23, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.       A330-200 aircraft
bearing serial number 584       Aircraft Lease Agreement, dated as of
January 23, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.       B777-300ER aircraft
bearing serial number 32725       Aircraft Lease Agreement, dated as of July 01,
2003 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2213       Aircraft Lease Agreement,
dated as of August 14, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       A319-100 aircraft
bearing serial number 2228       Aircraft Lease Agreement, dated as of
August 14, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.       B777-300ER aircraft
bearing serial number 32723       Aircraft Lease Agreement, dated as of
December 07, 2000 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.   *         B737-700 aircraft
bearing serial number 30677       Aircraft Lease Agreement, dated as of
October 21, 2003 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.   *         B767-300 aircraft
bearing serial number 29390       Aircraft Lease Agreement, dated as of
December 13, 2006 (as amended and supplemented), between ILFC Ireland Limited,
as Lessor, and *, as Lessee.       Aircraft Headlease Agreement, dated as of
December 13, 2006 between ILFC Ireland Limited, as Lessee, and International
Lease Finance Corporation, as Lessor.   *         B737-700 aircraft bearing
serial number 30717       Aircraft Lease Agreement, dated as of July 13, 2006
(as amended and supplemented), between International Lease Finance Corporation,
as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A320-200 aircraft bearing serial number 1110       Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A319-100 aircraft bearing serial number 1223       Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A319-100 aircraft bearing serial number 1281       Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A319-100 aircraft bearing serial number 1463       Aircraft Lease Agreement,
dated as of February 01, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.   *      
  A340-600 aircraft bearing serial number 706       Aircraft Lease Agreement,
dated as of March 05, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       A340-600 aircraft
bearing serial number 723       Aircraft Lease Agreement, dated as of March 05,
2004 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.   *         B737-800 aircraft bearing
serial number 30658       Aircraft Lease Agreement, dated as of May 08, 2003 (as
amended and supplemented), between International Lease Finance Corporation, as
Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B737-800 aircraft bearing serial number 30665       Aircraft Lease
Agreement, dated as of May 08, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
B737-800 aircraft bearing serial number 32798       Aircraft Lease Agreement,
dated as of May 08, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.   *         A320-200
aircraft bearing serial number 2798       Aircraft Lease Agreement, dated as of
April 22, 2005 (as amended and supplemented), between International Lease
Finance Corporation, as Lessor, and *, as Lessee.       A320-200 aircraft
bearing serial number 3529       Aircraft Lease Agreement, dated as of March 30,
2007 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.       A320-200 aircraft bearing serial
number 3321       Aircraft Lease Agreement, dated as of February 17, 2006 (as
amended and supplemented), between International Lease Finance Corporation, as
Lessor, and *, as Lessee.       A320-200 aircraft bearing serial number 3083    
  Aircraft Lease Agreement, dated as of February 17, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.       A320-200 aircraft bearing serial number 2962       Aircraft
Lease Agreement, dated as of April 22, 2005 (as amended and supplemented),
between International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 2794       Aircraft Lease Agreement,
dated as of April 22, 2005 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       A320-200 aircraft
bearing serial number 2785       Aircraft Lease Agreement, dated as of April 22,
2005 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.       A320-200 aircraft bearing serial
number 2761       Aircraft Lease Agreement, dated as of April 22, 2005 (as
amended and supplemented), between International Lease Finance Corporation, as
Lessor, and *, as Lessee.       A320-200 aircraft bearing serial number 2988    
  Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.   *         A330-200 aircraft bearing serial number 635      
Aircraft Lease Agreement, dated as of December 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.       B737-800 aircraft bearing serial number 35279       Aircraft
Lease Agreement, dated as of May 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.   *      
  B737-800 aircraft bearing serial number 30724       Aircraft Lease Agreement,
dated as of January 24, 2007 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    B737-800 aircraft bearing serial number 30730       Aircraft Lease
Agreement, dated as of December 11, 2006 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.      
A330-200 aircraft bearing serial number 625       Aircraft Lease Agreement,
dated as of August 03, 2003 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.       A330-200 aircraft
bearing serial number 632       Aircraft Lease Agreement, dated as of August 03,
2003 (as amended and supplemented), between International Lease Finance
Corporation, as Lessor, and *, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 